Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 1 of 66 PageID #:7




               EXHIBIT A
                                                 Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 2 of 66 PageID #:8
                    Hearing Date: 11/17/2021 10:00 AM - 10:00 AM
                    Courtroom Number: 2302
                    Location: District 1 Court
                            Cook County, IL                                                             FILED
                                                                                                        7/20/2021 10:01 AM
                                             Atty. No. 41106                                            IRIS Y. MARTINEZ
                                                           IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS CIRCUIT CLERK
                                                              COUNTY DEPARTMENT,CHANCERY DIVISION       COOK COUNTY, IL
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                                                                                        2021CH03530
                                             LAUREN BIANCHI,                                                                               14103910
                                             on behalf of Plaintiff and a class,

                                                                     Plaintiff,

                                                     vs.                                                                          2021CH03530

                                             RADIUS GLOBAL SOLUTIONS LLC,

                                                                      Defendant.

                                                                              COMPLAINT — CLASS ACTION

                                                                                       INTRODUCTION

                                                     1.      Plaintiff Lauren Bianchi brings this action to secure redress regarding unlawful

                                             collection practices engaged in by defendant Radius Global Solutions LLC. Plaintiff alleges

                                             violation of the Fair Debt Collection Practices Act, 15 U.S.C. 51692 et seq.("FDCPA").

                                                                                  JURISDICTION AND VENUE

                                                     2.      Jurisdiction of this Court arises under 15 U.S.C. §1692k(d).

                                                     3.      Venue in this county is proper because Defendant's registered office is here and

                                             because Defendant's collection letters were received here.

                                                                                             PARTIES

                                                                                              Plaintiff

                                                     4.      Plaintiff Lauren Bianchi is a natural person residing in Chicago, Illinois.

                                                                                             Defendant

                                                     5.      Defendant Radius Global Solutions LLC is a limited liability company organized under

                                             Minnesota law with its principal office at 7831 Glenroy Rd., Ste. 250,Edina, MN 55439. It does business

                                             in Illinois. Its registered agent and office is C T Corporation System,208 S. LaSalle St., Suite 814,

                                             Chicago,IL 60604.


                                                                                                 -1-
                                                    Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 3 of 66 PageID #:9




                                                        6.      Defendant Radius Global Solutions LLC is engaged in the business of a collection

                                                agency, collecting consumer debts for others and using the mails and telephone system for that
FILED DATE: 7/20/2021.-1-00-1 ANA 2021CH03530




                                                purpose. It states on its web site that it is a "Proven Debt Collection Agency."

                                                (https://www.radiusgs.com/solutions/account-recovery-debt-collection-services/)

                                                        7.      Defendant Radius Global Solutions LLC is a debt collector as defined by the

                                                FDCPA,15 U.S.C. §1692a(6), as a person who uses one or more instrumentalities of interstate

                                                commerce or the mails in any business the principal purpose of which is the collection of any debts.

                                                                                    FACTUAL ALLEGATIONS

                                                        8.      This action arises out of Defendant's attempts to collect an automobile deficiency.

                                                The.automobile was obtained for personal, family or household purposes.

                                                        9.      On December 23, 2020, Radius Global Solutions LLC caused Plaintiff to be sent the

                                                letter in Exhibit A.

                                                        10.     On May 29, 2021 Radius Global Solutions LLC caused Plaintiff to be sent the letter

                                                in Exhibit B.

                                                        11.     The letters bear markings that are characteristic of one generated by a letter

                                                vendor.

                                                        12.     In order to have the letter vendor send Plaintiff the letter in Exhibits A-B,

                                                Defendant had to furnish the letter vendor with Plaintiff's name and address, the status of Plaintiff.

                                                as a debtor, details of Plaintiff's alleged debt, and other personal information.

                                                        13.     The letter vendor then populated some or all of this information into a prewritten

                                                template, printed, and mailed the resulting letter to Plaintiff.

                                                        14.     The FDCPA defines "communication" at 15 U.S.C. 51692a(3) as "the conveying

                                                of information regarding a debt directly or indirectly to any person through any medium."

                                                        15.     The sending of an electronic file containing information about Plaintiff's



                                                                                                   -2-
              Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 4 of 66 PageID #:10




         - purported debt to a letter vendor is therefore a communication.

                   16.     Defendant's communication to the letter vendor was in connection with the
  mc.
  2        collection of a debt since it involved disclosure of the debt to a third-party with the objective being

           communication with and motivation of the consumer to pay the alleged debt.
 i2
  <
  `-               17.     Plaintiff never consented to having Plaintiff's personal and confidential

           information, concerning the debt or otherwise, shared with anyone else.
  0

                   18.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. 51692c(b):

  0        "Except as provided in section 1692b of this title, without the prior consent of the consumer given
  L1.1
'
k
           directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

           reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

           communicate,in connection with the collection of any debt, with any person other than the

           consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

           attorney of the creditor, or the attorney of the debt collector."

                   19.     The letter vendor used by Defendant as part of its debt collection effort against

           Plaintiff does not fall within any permitted exception provided for in 15 U.S.C. §1692c(b).

                   20.     Due to Defendant's communication to this letter vendor, information about

           Plaintiff is Within the possession of an unauthorizect.third-party.

                   21.     If a debt.collector "conveys information regarding the debt to a third party --

           informs the third party that the debt exists or provides information about the details of the debt

           then the debtor may well be harmed by the spread of this information." Brown v. Van Rif Credit Coip.,

           804 F.3d 740, 743 (6th Cir. 2015).

                   22.     Defendant unlawfully communicates with the unauthorized third-party letter

           vendor solely for the purpose of streamlining its generation of profits without regard to the

           propriety and privacy of the information which it discloses to such third-party.



                                                             -3-
           Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 5 of 66 PageID #:11




                 23.      In its reckless pursuit of a business advantage, Defendant disregarded the known,

0       negative effect that disclosing personal information to an unauthorized third-party has on
,
c)
0
        consumers.
C-)
x
c7,
 CNI                                                  COUNT I — FDCPA
2
                 24.      Plaintiff incorporates paragraphs 1,23.
d
                 25.      Defendant violated 15 U.S.C. §1692c(b) when it disclosed information about
(0.1
 0
 C\I
       Plaintiff's purported debt to the employees of an unauthorized third-party letter vendor in

a       connection with the collection of the debt.
a
-J
                 26.      Defendant violated 15 U.S.C. 51692f by using unfair means in connection with

        the collection of a debt — disclosing personal information al;out Plaintiff to third parties not

        expressly authorized under the FDCPA.

                                                   CLASS ALLEGATIONS'

                 27.      Plaintiff brings this action on behalf of a class.

                 28.      The class consists of(a) all individuals in Illinois (b) with respect to whom

       Defendant had a letter prepared and sent by a letter vendor (c) seeking to collect an auto deficiency

       (d) which letter was sent at any time during a period beginning one year prior to the filing of this

        action and ending 30 days after the filing of this action.

                 29.      Plaintiff may alter the class definition to conform to developments in the case and

        discovery.

                 30.      On information and belief, based on the size of Defendant's business operations and

        the use of form letters, the class is so numerous that joinder of all members is not practicable.

                 31.      There are questions oflaw and fact common to the class members, which



           Plaintiff intends to file the attached Plaintiff's Motion for Class Certification as soon as practically possible,
       (Exhibit C), as required by Ballard RN Center, Inc. v. Kohll's Pharmacy and Homecare, Inc., 2015 IL 118644, 48
       N.E.3d 1060. Plaintiff may request leave to supplement it later.

                                                                  -4-
                             Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 6 of 66 PageID #:12




                          common questions predominate over any questions relating to individual class members. The

                          predominant common questions are whether Defendant's practice as described above violates the
"AM 2021CH03530




                         • FDCPA.

                                     32.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

                          retained counsel experienced in class actions and FDCPA litigation. Plaintiff's claim is typical of the
FILED DATE: 7/20/202-1




                          claims of the class members. All are based on the same factual and legal theories.

                                     33.    A class action is appropriate for the fair and efficient adjudication of this matter,

                          in that:

                                            a.      Individual actions are not economically feasible.

                                            b.      Members of the class are likely to be unaware of their rights;

                                            c.      Congress intended class actions to be the principal enforcement mechanism

                                                    under the FDCPA.

                                     WHEREFORE,the Court should enter judgment in favor of Plaintiff and the class and

                          against Defendant for:

                                                    i.      Statutory damages;

                                                    ii      Attorney's fees, litigation expenses and costs of suit;

                                                            Such other and further relief as the Court deems proper.



                                                                            Zs/ DanielA. Edelman
                                                                            Daniel A. Edelman


                         Daniel A. Edelman(ARDC 0712094)
                         Dulijaza (Julie) Clark(ARDC 6273353)
                         Samuel Park(ARDC 6333176)
                         EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
                         20 South Clark Street, Suite 1500
                          Chicago, IL 60603-1824
                         (312) 739-4200
                         (312) 419-0379(FAX)


                                                                              -5-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 7 of 66 PageID #:13




                                             judged from the standpoint of an "unsophisticated consumer," Turner v. J.V.D.B. &Associates, Inc.,

                                             330 F.3d 991,995 (7th Cir. 2003), or "least sophisticated consumer," Clomon v. Jackson, 988 F.2d
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                             1314, 1318-19 (2nd Cir. 1993);Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1173 (11'h Cir. 1985). The

                                             standard is an objective one — whether any particular consumer was misled is not an element of a

                                             cause of action. Bartlett v. Heibl, 128 F.3d 497, 499 (7th Cir. 1997). "The question is not whether

                                             the plaintiff was deceived or misled, but rather whether an unsophisticated consumer would have

                                             been misled." Beattie v. D.M. Collections, Inc., 754 F. Supp. 383, 392(D. Del. 1991).

                                                    24.        Because it is part of the Consumer Credit Protection Act, 15 U.S.C. g1601 et

                                             seq., the FDCPA should be liberally construed in favor of the consumer to effectuate its purposes.

                                             Cirkot v. DiversOed Fin. Services, Inc, 839 F.Supp. 941 (D. Conn. 1993).

                                                    25.        Statutory damages are recoverable for violations, whether or not the consumer

                                             proves actual damages. Bartlett v. Heibl, 128 F.3d 497, 499 (7th Cir. 1997); Baker v. G. C Sews.

                                             Corp., 677   F.2d 775, 780-81 (9th Cir. 1982); Woo?folk v. Van RN Credit Cop.,783 F. Supp. 724, 727

                                             and n. 3(D. Conn. 1990); Cacace v. Lucas, 775 F. Supp. 502(D. Conn. 1990); Riveda v. MAB

                                             Collections, Inc., 682 F. Supp. 174, 177 (W.D.N.Y. 1988); Kuhn v. Account Control Technol., 865 F. Supp.

                                             1443, 1450 (D.Nev. 1994); In re Scrimpsher, 17 B.R. 999, 1016-7 (Bankr.N.D.N.Y. 1982).

                                                                      REQUIREMENTS FOR CLASS CERTIFICATION

                                                     26.       Section 2-801 of the Illinois Code of Civil Procedure, 735 ILCS 5/2-801, states:

                                                    Prerequisites for the maintenance of a class action.

                                                     An action may be maintained as a class action in any court of this State and a party may sue or
                                                     be sued as a representative party of the class only if the court finds:

                                                    (1)        The class is so numerous that joinder of all members is impracticable.

                                                    (2)       There are questions of fact or law common to the class, which common questions
                                                              predominate over any questions affecting only individual members.

                                                    (3)       The representative parties will fairly and adequately protect the interest of the class.

                                                    (4)       The class action is an appropriate method for the fair and efficient adjudication of the

                                                                                                 -5-
                                                 Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 8 of 66 PageID #:14




                                                              controversy.

                                             Although the statute was modeled after Rule 23 of the Federal Rule of Civil Procedure, some
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                             differences exist between the two. Eshaghi v. Hanky Dawson Cadillac Co., 214 Ill. App. 3d 995,999, 574

                                             N.E.2d 760, 762 (1st Dist. 1991).

                                                     27.     The class action determination is to be made as soon as practicable after the

                                             commencement of an action brought as a class action and before any consideration of the merits.

                                             735 ILCS 5/2-802. The circuit court has discretion as to whether an action may proceed as a class

                                             action. Haywood v. Superior Bank, 244111. App. 3d 326, 328, 614 N.E.2d 461,463 (1st Dist. 1993)

                                             (overturning the lower court's denial of Class certification in a landlord-tenant case).

                                                   - 28.      Class actions are essential to enforce laws protecting consumers. As the court stated

                                             in Eshaghi v. Hanlgi Dawson Cadillac Co., 214 I11.App.3d 995, 574 N.E.2d 760 (1st Dist. 1991):

                                                     In a large and impersonal society, class actions are often the last barricade of consumer
                                                     protection. . . . To consumerists, the consumer class action is an inviting procedural device to
                                                     cope with frauds causing small damages to large groups. The slight loss to the individual,
                                                     when aggregated in the coffers of the wrongdoer, results in gains which are both handsome
                                                     and tempting. The alternatives to the class action -- private suits or governmental actions -
                                                     - have been so often found wanting in controlling consumer frauds that not even the ardent
                                                     critics of class actions seriously contend that they are truly effective. The consumer dass
                                                     action, when brought by those who have no other avenue of legal redress, provides restitution
                                                     to the injured, and deterrence of the wrongdoer.(574 N.E.2d at 764, 766)

                                                     29.      As demonstrated below, each of the requirements for class certification is met.

                                                     30.      Congress expressly recognized the propriety of a class action under the FDCPA by

                                             providing special damage provisions and criteria in 15 U.S.C. §51692k(a) and (b) for FDCPA class

                                             action cases. As a result, numerous FDCPA class actions have been certified. Phillips v. Asset

                                             Acceptance, LLC,736 F.3d 1076 (7th Cir. 2013); McMahon v. LVNV Funding, LLC,807 F.3d 872 (7th

                                             Cir. 2015); Vines v. Sands, 188 F.R.D. 302(N.D. Ill. 1999); Nielsen v. Dickerson, 98cv5909, 1999 WL

                                             350649, 1999 U.S. Dist. LEXIS 8334(N.D. Ill. May 20, 1999); Sledge v. Sands, 182 F.R.D. 255(N.D.

                                             Ill. 1998); Shaver v. Trauner, 97cv1309, 1998 WL 35333712, 1998 U.S. Dist. LEXIS 19647 (C.D. Ill.

                                             May 29, 1998) report and recommendation adopted, 1998 WL 35333713, 1998 U.S. Dist. LEXIS 19648

                                                                                                 -6-
              Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 9 of 66 PageID #:15




           (C.D. Ill. July 31, 1998); Carroll a United Compucred Collections, Inc.,1:99cv0152, 2002 \XTL 31936511,

           2002 U.S. Dist. LEXIS 25032(M.D. Tenn. Nov. 15, 2002), report and recommendation adopted in part,

 z         2003 WL 1903266, 2003 U.S. Dist. LEXIS 5996 (M.D. Tenn. Mar. 31, 2003) affd, 399 F.3d 620 (6th
 (7
 0 ,
 (.1        Cir. 2005); Wahl v. Midland Credit Mgmt., Inc., 243 F.R.D. 291 (N.D. Ill. 2007); Keele v. Wexler,
     2
           95cv3483, 1996 WL 124452, 1996 U.S. Dist. LEXIS 3253(N.D. Ill. Mar. 19, 1996), affd, 149 F.3d

     c7,
     0     589 (7th Cir. 1998); Miller v. Wexler & Wexler, 97cv6593, 1998 WL 60798, 1998 U.S. Dist. LEXIS
     CNI
     0

           1382(N.D. Ill. Feb. 6, 1998); Wilborn v. Dun &Bradstreet, 180 F.R.D. 347 (N.D. Ill. 1998);Arango v.

     0      GC Servs., LP,97cv79.12, 1998 WL 325257, 1998 U.S. Dist. LEXIS 9124(N.D. Ill. June 11, 1998)
tt
,•         (misleading collection letters); Avila a Van Ru Credit Corp., 94cv3234, 1995 WL 41425, 1995 U.S.

           Dist. LEXIS 461 (N.D. III. Jan. 31, 1995), affd sub nom. Avila v. Rubin, 84 F.3d 222 (7th Cir. 1996);

           Ramire..z v. Palisades Collection LLC,250 F.R.D. 366 (N.D.Ill. 2008); Cotton a Asset Acceptance, 07cv5005,

           2008 \XTL 2561103, 2008 U.S. Dist. LEXIS 49042 (N.D:Ill. June 26, 2008)(class certified); Carr a

            Trans Union Cop.,94cv0022, 1995 WL 20865, 1995 U.S. Dist. LEXIS 567(ED.Pa.Jan. 12, 1995)

           (FDCPA class certified regarding defendant Trans Union's transmission of misleading collection

           notices to consumers); Colbert v. Trans Union Corp 93cv6106, 1995 WL 20821, 1995 U.S. Dist. LEXIS

           578 (E.D. Pa.Jan. 12, 1995)(same); Gammon a GC Services, LP., 162 F.R.D. 313 (N.D. Ill. 1995)

           (similar); Zanni v. Lippold, 119 F.R.D. 32,35 (C.D. Ill. 1988); West v. Costen, 558 F. Supp. 564, 572-573

           (W.D. Va. 1983)(FDCPA class certified regarding alleged failure to provide required "validation"

           notices and addition of unauthorized fees); Chegnet Systems, Inc. v. Montgomery, 322 Ark. 742, 911

           S.W.2d 956 (1995)(class certified in FDCPA action challenging bad check charges); Brewer v.

           Friedman, 152 F.R.D. 142(N.D. Ill. 1993)(FDCPA class certified regarding transmission of

           misleading collection demands to consumers), earlier opinion, 833 F. Supp. 697 (N.D. Ill. 1993);

           Duran a Credit Bureau ofYuma, Inc., 93 F.R.D. 607(D. Ariz. 1982)(class certified in action complaining

           of unauthorized charges).



                                                               -7-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 10 of 66 PageID #:16




                                             Numerosity

                                                     31.     Section 2-801(1) parallels the language of Federal Rule of Civil Procedure 23(a)(1);
FILED DATE: 7/20a21 10:01 WV - 2021CH03530




                                             therefore, federal case law is instructive on the numerosity requirements under the Illinois Rules.

                                              Wood River Area Dev. Coip. v. Germania Fed. Say. &Loan Ass'n, 198111. App. 3d 445, 450, 555 N.E.2d

                                             1150, 1153 (5th Dist. 1990). The numerosity requirement is satisfied if it is reasonable to conclude

                                             that the number of members of the proposed class is greater than the minimum number required for

                                             class certification, which is about 10-40. Ku/ins v. Malco, 121 Ill. App. 3d 520, 530,459 N.E.2d 1038

                                             (1st Dist. 1984)(19 and 47 members sufficient); Swanson v. American Consumer Industries, 415 F.2d 1326,

                                             1333 (7th Cir. 1969)(40 class members sufficient); Riordan v. Smith Barney, 113 F.R.D. 60,62(N.D. Ill.

                                             1986)(10-29 members sufficient).

                                                     32.     Illinois case law further indicates that "[t]he number of class members is relevant, not

                                             determinative." Wood River Area Dev. Corp., 198 Ill. App. 3d at 450, 555 N.E. 2d at 1153. Where the

                                             class size is smaller, other factors may come into play to demonstrate that joinder is impractical,

                                             including:(1) geographical spread of class members,(2) ease of identifying and locating class

                                             members,(3) the knowledge and sophistication of class members and their need for protection,(4)

                                             the size of class members' claims, and (5) the nature of the case. Id. at 450-51, 555 N.E. 2d at 1153-

                                             54.

                                                     33.     It is not necessary that the precise number of class members be known: "A class

                                             action may proceed upon estimates as to the size of the proposed class." In re Alcoholic Beverages Lit.,

                                             95 F.R.D. 321 (E.D.N.Y. 1982); Lewis v. Gross, 66-3 F.Supp. 1164, 1169 (E.D.N.Y. 1986). The Court

                                             may "make common sense assumptions in order to find support for numerosity." Evans v. United

                                             States Pipe &Foundry, 696 F.2d 925, 930 (11th Cir. 1983). "The court may assume sufficient

                                             numerousness where reasonable to do so in absence of a contrary showing by defendant, since•

                                             discovery is not essential to most cases in order to reach a class determination. . . . Where the exact

                                             size of the class is unknown, but it is general knowledge or common sense that it is large, the court

                                                                                                -8-
                                                   Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 11 of 66 PageID #:17




                                                 will take judicial notice of this fact and will assume joinder is impracticable." 2 Newberg on Class

                                                 Actions (3d ed. 1995), 57.22.
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                                           34.   In the present case, Plaintiff alleges, based on the volume of Defendant's collection

                                                 activity and the use of form letters, that there are more than 40 class members, making them so

                                                 numerous that joinder is impracticable.

                                                           35.   While discovery will be needed to determine the precise class size, it is reasonable to

                                                 infer that numerosity is satisfied. Wood River Area Den. Corp., 198 Ill. App. 3d at 450, 555 N.E.2d at

                                                 1153 (concurring with a leading scholar's assertion that a class size of 40 clearly satisfies numerosity

                                                 and that a class size of 25 likely satisfies numerosity); Swiggett v. Watson, 441 F.Supp. 254, 256 (D.Del.

                                                 1977)(an action challenging transfers of title pursuant to Delaware motor vehicle repairer's lien, the

                                                 fact the Department of Motor Vehicles issued printed forms for such transfer was in of itself

                                                 sufficient to show that the numerosity requirement was satisfied); Westcott v. Ca4fano, 460 F. Supp.

                                                 737, 744(D.Mass. 1978)(in action challenging certain welfare policies, existence of policies and 148

                                                 families who were denied benefits to which policies applied sufficient to show numerosity, even

                                                 though it was impossible to identify which of 148 families were denied benefits because of policies

                                                 complained of); Carr v. Trans Union Corp., supra (Fair Debt Collection Practices Act class certified

                                                 regarding defendant Trans Union's transmission of misleading collection notices to consumers in

                                                 which court inferred numerosity from the use of form letters); Colbert v. Trans Union Corp., supra

                                                 (same).

                                             •   Common Questions and Predominance

                                                           36.   A common question may be shown when the claims of the individual members of the

                                                 class are based on the common application of a statute or they were aggrieved by the same or similar

                                                 misconduct. McCarthy v. La Salle Nat'l Bank & Trust Co., 230 Ill. App. 3d 628,634, 595 N.E.2d 149,

                                                 1 3 (1st Dist.1992).

                                                           37.   In the present case, the predominant common questions are whether Defendant

                                                                                                    -9-
                         Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 12 of 66 PageID #:18




                       sends personal information to letter vendors and whether such practice violates the FDCPA.

                               38.      Where a case involves "standardized conduct of the defendants toward members of
10:01 AM 2021CH03530




                       the proposed class, a common nucleus of operative facts is typically presented, and the commonality

                       requirement . . . is usually met." Franklin v. City ofChicago, 102 F.R.D. 944,949 (N.D. M. 1984).

                               39.     The only individual issue is the identification of the class members, a matter easily

                       ascertainable from the files of Defendant.

                               40.      Questions readily answerable from a party's files do not present an obstacle to class

                       certification. Heastie v. Communi0 Bank, 125 F.R.D. 669 (N.D.M. 1989)(court found that common

                       issues predominated where individual questions of injury and damages could be determined by

                       "merely comparing the contract between the consumer and the contractor with the contract between

                       the consumer and Community Bank").

                       Adequacy of Representation

                               41.     The class action statute requires that the class representative provide fair and adequate

                       protection for the interests of the class. That protection involves two factors: (a) the attorney for the

                       class must be qualified, experienced, and generally able to conduct the proposed litigation; and (b) the

                       representative must not have interests antagonistic to those of the class. Rosario v. Livaditis, 963 F.2d

                       1013, 1018 (7th Cit. 1992).

                               42.     Plaintiff understands the obligations of a class representative, and has retained

                       experienced counsel, as is indicated by Appendix C,which sets forth counsel's qualifications.

                               43.     There are no conflicts between Plaintiff and the class members.

                       Appropriateness of Class Action

                               44.     Efficiency is the primary focus in determining whether the class action is an

                       appropriate method for resolving the controversy presented. Eovaldi v. First Nat' Bank, 57 F.R.D.

                       545 (N.D.Ill. 1972). It is proper for a court, in deciding this issue, to consider the ". . . inability of the

                       poor or uninformed to enforce their rights, and the improbability that large numbers of class

                                                                           -10-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 13 of 66 PageID #:19




                                             members would possess the initiative to litigate individually." Haynes v. Logan Furniture Mart, Inc., 503

                                             F.2d 1161, 1165 (7th Cir. 1974).
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                                     45.     In this case there is no better method available for the adjudication of the claims

                                             which might be brought by each individual consumer. The vast majority of-consumers are

                                             undoubtedly unaware that their rights are being violated. In addition, the modest size of the claims

                                             makes it unlikely that consumers would be able to pay to retain counsel to protect their rights on an

                                             individual basis.

                                                     46.     The special efficacy of the consumer class action has been noted by the courts and is

                                             applicable to this case:

                                                     A class action permits a large group of claimants to have their claims adjudicated in a single
                                                     lawsuit. This is particularly important where, as here, a large number of small and medium
                                                     sized claimants may be involved. In light of the awesome costs of discovery and trial, many
                                                     of them would not be able to secure relief if class certification were denied . . . .

                                             In re Folding Carton Antitrust Lit., 75 F.R.D. 727, 732 (N.D.Ill. 1977)(citations omitted).) Another

                                             court noted:

                                                     Given the relatively small amount recoverable by each potential litigant, it is unlikely that,
                                                     absent the class action mechanism, any one individual would pursue his claim, or even be able
                                                     to retain an attorney willing to bring the action. As Professors Wright, Miller and Kane have
                                                     discussed, in analyzing consumer protection class actions such as the instant one,'typically the
                                                     individual claims are for small amounts, which means that the injured parties would not be
                                                     able to bear the significant litigation expenses involved in suing a large corporation on an
                                                     individual basis. These financial barriers may be overcome by permitting the suit to be
                                                     brought by one or more consumers on behalf of others who are similarly situated.' 7B
                                                     Wright et al., §1778, at 59; see e.g., Phillips Petroleum Co. v. Sbutts, 472 U.S. 797, 809 (1985)
                                                    ('Class actions...may permit the plaintiff to pool claims which would be uneconomical to
                                                     litigate individually.') The public interest in seeing that the rights of consumers are vindicated
                                                     favors the disposition of the instant claims in a class action form.

                                             Lake v. First Nationwide Bank, 156 F.R.D. 615 at 628, 629 (E.D.Pa 1994).

                                                                                        CONCLUSION

                                                     47.     The Court should certify this action as a class action.



                                                                                             Respectfully submitted,

                                                                                               -11-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 14 of 66 PageID #:20




                                                                                  /sIDanielA. Edelman
                                                                                  Daniel A. Edelman
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                             Daniel A. Edelman(ARDC 0712094)
                                             Dulijaza (Julie) Clark(ARDC 6273353)
                                             Samuel Park(ARDC 6333176)
                                             EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
                                             20 South Clark Street, Suite 1500
                                              Chicago,IL 60603-1824
                                             (312) 739-4200
                                             (312) 419-0379(FAX)
                                             Email address for service: courtecl@edcombs.com
                                              Atty. No. 41106




                                                                                   -12-
                   Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 15 of 66 PageID #:21




                                                  CERTIFICATE OF SERVICE

                         I,Daniel A. Edelman, certify that on July   2021, I had a copy of this document placed for
AM 2021CH03530




                 service with the complaint.




                                                               Is/Daniel/I. Edelman
                                                               Daniel A. Edelman




                                                                 -13-
FILED DATE: 7/20/2021 10:01 AM 2021CH03530   Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 16 of 66 PageID #:22




                                                                  V XICINHadV
                                                    Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 17 of 66 PageID #:23



                                              P.O. Box 390846
                                              Minneapolis, MN 55439
                                                                                                                                                       raDIUS sohmon,tic
                                              Mail Code CAPS                                                                            Radius Reference Number:
                                                                                                                                                        Balance Due:
              2021 10:01 AM 2021CH03530




                                                                                                                                  1111111111 11111111111111
                                                                                                                    Radius Global Solutions
                                               ...1-11-111.111.1011.1110.0.0,1-1.1111111t111.11119..1               P.O. Box 390846
                                             asr      LAUREN BIANCHI                                                Minneapolis, MN 55439
FILED DATEteMW,




                                                                                                                                                                     111111111111
                                                                                                                                                                               '
                                                                                                                    1.111111111114111.1111"1111"11111111111111111"11


                                                                                                                                                                        3834
                                                                                                                                     Customer Service: 800-269-7034 ext
                                           December 23, 2020                                                        OFFICE     HOURS: MON - FRI: 8AM - 5PM CENTRAL TIME
                                          „Ras:tips Reference Number                                     1.3   El      Creditor:
                                           Account
                                                                                                         El
                                           Balance Due:



                                                                                        We Would Like to Help You Resolve Your Account
                                           Dear Lauren Bianchi,
                                           On 12/21/20 411.1111.111111111111.11111111111                                   authorized Radius Global Solutions to collect this debt
                                           on their behalf.
                                           Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt, or any portion
                                           thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days after receiving this notice that
                                           you dispute the validity of this debt, or any portion thereof, this office will obtain verification of the debt or obtain a copy of a
                                          judgment and mail you a copy of such judgment or verification. If you request of this office in writing within 30 days after
                                          receiving this notice this office will provide you with the name and address of the original creditor, if different from the current
                                          creditor.
                                          We look forward to hearing from you.

                                          Thank you,
                                          Radius Global Solutions
                                          800-269-7034 ext 3834
                                                                                               Payment Methods
                                                     Online: paymentportalsadiusgs.com using the account information referenced above and pin number 11623
                                                   •                                     Phone: 800-269-7034 ext 3834
                                                                                 Mail: P.O. Box 390846, Minneapolis, MN 55439
               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 18 of 66 PageID #:24                                                               Mail




                                                                                                 1lMiilifitIEEUBIEMMAIWSISWVNRIW
                              LA
                                           ellf....1.0.1)11
                                                          .1.'1.                                 Pnr11,411 t''.41f0.1g41 SUlt.stiOrI15
                                                                1111101/01.1111.1”,                       Roy< atiOri48
                                                                                                 1401001,rtetrof;11.n. 1014 '5431,0
                                                                                                                                           .
                                                                                                 1.0,10101$1.1i11.101.'14i..$1111111,11111141 1.41Aiti‘it'll.


                                                                                                                                                  8011.7".141.-7034
            - ,1'140.11/41 F.N)1,77,
                                   .                                                                                        C.,•ateornext
               Account Ai, 41.7."`30   t                                                                                       hAr„,ty      SAM - $8.W1 C..1E.14-TRAl.
              Balance                                                                 te,tizie        Credlios:
                           OU




         °ear Lauren
                        Bianchi,                          We Would Like to Help You Resolve Your Account
         On 12/21/20
        on their bet's!
        Unless you                                                                          . authorized Radius Global Solutions to collect this debt
                     no i
                  • offioYe this
       thereoI, this            tioasfriscue wthin 30 days
                                                              after receiving this notice
      YOU dispute            will                                                         that you dispute the validity of this debt., or any pa.
     J              the validity of thrn          is debt is valid. if you                                                                                     a_
      udgment and mall                      isedebt,
                                                i     or any Potion        notify this office In writing within 30 days after receivingthaiscnooptyficlel:intah x
    receiving               you a Copy of such                        thereof, this office will obtain verification of the
                                                                                                                         ..debt or obtains
    CreditOr this notice this office will Pr'n "        Judgrnent or verification If you
                                                                                             request of this office in writing within 0 naysalter
                                                     ---Y.-e you with the name and
                                                                                        acldress of the original creditor, if different from the current
    We look forward
                       to hearing from you.
   Thank you,
                 -
  Radius Global Solutions
  800-269-7034 ext 3834

                Online:                                                    Payment Methods
                        paymentportalsadiusgs.com                  using the account information
                                                                    Phone: 800-269-7034 ext 3834 referenced above and pin number 11823
                                                            Mail: P.O. Box 390846,
                                                                                   Minneapolis, MN 55439




          This is an attempt to collect a debt by a debt collector and any information obtained will be used for that purpose.
                         This communication is sent to you by Radius Global Solutions LLC, a debt collector.
                                  Calls to or from this company are recorded and may be monitored.
                           Our physical address is: 7831 Glenroy Rd. Suite 250 Minneapolis, MN 55439.
l oll '
                                                                                                                                                                139198-1200-581
FILED DATE: 7/20/2021 10:01 AM 2021CH03530   Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 19 of 66 PageID #:25




                                                                  El XICIENIUdc1V
         Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 20 of 66 PageID #:26




           P.O. Box 390848
                                                                                                          raDIU5 soliiiiliONNOMPIPIIIII
                                                                                                                          ons

           Minneapolis, MN 55439                                                                   Reference Number:
                                                                                           Radius                      Due.:
                                                                                                              Balance
                                                                                                                    I
                                                                                           11111131111111111111ilitilijil 1t
                                                                                         111




                                                                        Radius Global Solutions
                                                                        P.O. Box 390846               '
                 LAUREN BIANCHI                                         Minneapolis, MN 55439
                                                                                                                                "1
                                                                        111111 intliffili1111111114111"11'111"111"111111111111111
        EtE

                                                                                                                        3834
                                                                                     Customer Service: 800-269-7034 ext
    May 29. 2021                                                        OFFICE HOURS: MON - FRI: 8AM - 5PM CENTRAL TIME
    Radius Reference Number:                                    PhiSO      Creditor.
    Account
    Balance


                                               Resolve your account in 3 or 6 payments!

    Dear Lauren Bianchi,
                                                            "li., the creditor of your account, has placed the above referenced
      account with Radius Global Solutions for collection. In order to assist you in resolving this debt, we are offering you the
      following payment options that may better fit your budget.
     Offer I: Resolve your account for 11111111=111=1111.111.1.11111111111.111111.11111111. If you need additional time
     to respond to this offer, please contact us. The payments can be no-    more tttal 30 days            pon receipt and clearance of
    all three payments, we will send you a letter confirming that the above referenced account has been resolved.
    Offer II: Resolve your account fo                                                                    It you need additional time to
   respond to this offer, please contact us. The payments can be no more than 30 days apart. Upon receipt and clearance of all
   six payments, we will send you a letter confirming that the above referenced account has been resolved.
  Should you fail to complete the arrangement proposed under Offer I or Offer It, the offers will be cancelled and any payments
  made will be applied to the balance due shown above. Please note, we are not obligated to renew these offers. It you would
 like to take advantage of one of the offers listed above, or if you would prefer to make smaller payments over time, please
feel free to call us at 800-269-7034 ext 3834.
Thank you,
Radius Global Solutions
                         Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 21 of 66 PageID #:27




                                               •••••••••••••••10100.4••11,1•••••••••••.1.......{..   •••••••••••••.4nr• •••••••••.••••I•




       )Pay Online: paymentportatradiusgs.com using the account information referenced above and pin number 26371
    •
    0•44•••A•••••,1**.




  11    Pay by Phone: Please call Radius Global Solutions toll-free at 800-269-7034 ext 3834.
       .We offer check by phone, Western Union, and debit card.
                            gong,.




        Pay by Mail: Send payments to P.O. Box 390846, Minneapolis, MN 55439.
                                                                                                                                           •••••••.6.


This is an attempt to collect a debt by a debt collector and any information
                                                                             obtained will be used for that purpose.
               This communication is sent to you by Radius Global Solutions LLC', a
                                                                                      debt collector.
                        Calls to or from this company are recorded and may be
                                                                                 monitored.
                  Our physical address is: 7831 Glenroy Rd. Suite 250
                                                                         Minneapolis, MN 55439.

                                                                                                                                                                    139197-CAPS-12794


                                                                                                                                                        11',..0!"   14491!      Vika!,




       °MOHO LZOZ WV OOLLZOVOZ/L :31V0 0311d
FILED DATE: 7/20/2021 10:01 AM 2021CH03530   Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 22 of 66 PageID #:28




                                                                  XIGNaddV
                          Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 23 of 66 PageID #:29




                        Atty. No.41106
                                     IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                        COUNTY DEPARTMENT,CHANCERY DIVISION
10:01 AM 2021CH03530




                       LAUREN BIANCHI,
                       on behalf of Plaintiff and a class,

                                                Plaintiff,

                                vs.

                       RADIUS GLOBAL SOLUTIONS LLC,

                                                Defendant.


                                                 DECLARATION OF DANIEL A. EDELMAN


                                Daniel A. Edelman declares under penalty of perjury, as provided for by 735 ILCS 5/1-109,
                        that the following statements are true:

                                1.     Edelman, Combs,Latturner & Goodwin,LLC, has 6 principals, Daniel A.
                       Edelman, Cathleen M. Combs,Tara L. Goodwin,Julie Clark, Heather Kolbus, and Cassandra P.
                       Miller, and four associates. Member James 0. Latturner retired in 2020.

                                 2.       Daniel A. Edelman is a 1976 graduate of the University of Chicago Law
                        School. From 1976 to 1981 he was an associate at the Chicago office of Kirkland & Ellis with heavy
                       involvement in the defense of consumer class action litigation (such as the General Motors Engine
                        Interchange cases). In 1981 he became an associate at Reuben & Proctor, a medium-sized firm
                        formed by some former Kirkland & Ellis lawyers, and was made a partner there in 1982. From the
                        end of 1985 he has been in private practice in downtown Chicago. Virtually all of his practice
                       involves litigation on behalf of consumers, through both class and individual actions. He is the
                        author of the chapters on the "Fair Debt Collection Practices Act," "Truth in Lending Act," and
                       "Telephone Consumer Protection Act" in Illinois Causes ofAction (Ill. Inst. For Cont. Legal Educ.
                       2020 and earlier editions), author of the chapter on the Telephone Consumer Protection Act in
                       Federal Deception Law (National Consumer Law Center 2013 Supp.), author of Collection Litigation:
                        Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2008, 2011, 2014, 2019), and Collection Litigation:
                        Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2014); author of Chapter 5,"Predatory Lending
                        and Potential Class Actions," in RealEstate Litigation (Ill. Inst. For Cont. Legal Educ. 2020 and earlier
                        editions), co-author of Rosmarin & Edelman, Consumer Class Action Manual(2d-4th editions, National
                        Consumer Law Center 1990, 1995 and 1999); author of Representing Consumers in Litigation with Debt
                       Buyers(Chicago Bar Ass'n 2008); Predatory Mortgage Lending (Ill. Inst. for Cont. Legal. Educ. 2008,
                       2011), author of Chapter 6,"Predatory Lending and Potential Class Actions," in Real Estate Litigation
                       (Ill. Inst. For Cont. Legal Educ. 2004, 2008, 2014), Illinois Consumer Law,in Consumer Fraud and
                       Deceptive Business Practices Act and Related Areas Update (Chicago Bar Ass'n 2002); Payday Loans:
                       Big Interest Rates and Little Regulation, 11 Loy.Consumer L.Rptr. 174 (1999); author of Consumer Fraud
                        and Insurance Claims, in Bad Faith and Extracontractual Damage Claims in Insurance Litigation,
                        Chicago Bar Ass'n 1992; co-author of Chapter 8,"Fair Debt Collection Practices Act," Ohio Consumer
                       Law (1995 ed.); co-author of Fair Debt Collection: The Needfor Private Enforcement, 7 Loy.Consumer
                       L.Rptr. 89 (1995); author of An Overview ofThe Fair Debt Collection Practices Act, in Financial Services

                                                                          -1-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 24 of 66 PageID #:30




                                             Litigation, Practicing Law Institute (1999); co-author of Residential Mortgage Litigation, in Financial
                                             Services Litigation, Practicing Law Institute (1996); author of Automobile Leasing: Problems and
                                             Solutions, 7 Loy.Consumer L.Rptr. 14 (1994); author of Current Trends in Residential Mortgage Litigation,
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                              12 Rev. of Banking & Financial Services 71 (April 24, 1996); co-author of Illinois Consumer Law
                                             (Chicago Bar Ass'n 1996); co-author of D. Edelman and M. A. Weinberg,Attorney Liabilig Under the
                                             Fair Debt Collection Practices Act(Chicago Bar Ass'n 1996); and author of The Fair Debt Collection
                                             Practices Act: Recent Developments, 8 Loy.Consumer L. Rptr. 303 (1996), among others. Mr. Edelman
                                             is also a frequent speaker on consumer law topics for various legal organizations including the
                                              Chicago Bar Association, the National Consumer Law Center's Consumer Rights Litigation
                                              Conference, and the Illinois Institute for Continuing Legal Education, and he has testified on behalf
                                              of consumers before the Federal Trade Commission and the Illinois legislature. He is a member of
                                              the Illinois bar and admitted to practice in the following courts: United States Supreme Court,
                                             Seventh Circuit Court of Appeals, First Circuit Court of Appeals, Second Circuit Court of Appeals,
                                             Third Circuit Court of Appeals, Fifth Circuit Court of Appeals, Sixth Circuit Court of Appeals,
                                             Eighth Circuit Court of Appeals, Ninth Circuit Court of Appeals, Tenth Circuit Court of Appeals,
                                             Eleventh Circuit Court of Appeals, United States District Courts for the Northern and Southern
                                             Districts of Indiana, United States District Courts for the Northern, Central, and Southern Districts
                                              of Illinois, United States District Courts for the Eastern and Western Districts of Wisconsin, and the
                                             Supreme Court of Illinois. He is a member of the Northern District of Illinois trial bar.

                                                       3.      Cathleen M. Combs is a 1976 graduate of Loyola University Law School. From
                                              1984-1991, she supervised the Northwest office of the Legal Assistance Foundation of Chicago,
                                              where she was lead or co-counsel in class actions in the areas of unemployment compensation,
                                              prison law, social security law, and consumer law. She joined what is now Edelman, Combs,
                                             Latturner & Goodwin,LLC in early 1991 and became a named partner in 1993. Ms. Combs
                                             received an Award for Excellence in Pro Bono Service from the Judges of the United States District
                                             Court for the Northern District of Illinois and the Chicago Chapter of the Federal Bar Association
                                             on May 18, 2012. Ms. Combs has argued over fifteen cases in the 1", 3rd and Th Circuit Court of
                                             Appeals and the Illinois Appellate Court, and she is a frequent speaker on consumer law topics at
                                             various legal organizations including the Chicago Bar Association, the National Consumer Law
                                             Center's Consumer Rights Litigation Conferences, and the Practicing Law Institute's Consumer
                                             Financial Services Institute. Ms. Combs is coauthor of The Bankruptg Practitioner's Guide to Consumer
                                             Financial Services Actions After the Subprime Mortgage Crisis (LRP Publications 2010). Her reported
                                              decisions include: Sues v. Med-1 Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc); Sinrulec v. J.M.
                                             Adjustment Servs., LLC,465 Fed. Appx. 200 (3d Cir. 2012); Nielsen v. Dickerson, 307 F.3d 623 (7th Cir.
                                             2002); Chandlery. American General Finance, Inc., 329 Ill. App.3d 729, 768 N.E.2d 60 (1st Dist. 2002);
                                             Miller v. McCalla Raymer, 214 F.3d 872(7th Cir. 2000); Bessette is. Avco Financial Services, 230 F.3d 439
                                             (1st Cir. 2000); Emery is. American Gen. Fin., Inc., 71 F.3d 1343 (7th Cir. 1995); McDonald is. Asset
                                             Acceptance, LLC, 296 F.R.D. 513(E.D.Mich. 2013); and Tocco is. Real Time Resolutions, 48 F.Supp.3d
                                             535 (S.D.N.Y. 2014). She is a member of the Illinois bar and admitted to practice in the following
                                             courts: United States District Courts for the Northern, Central and Southern Districts of Illinois,
                                              United States District Courts for the Northern and Southern Districts of Indiana, Seventh Circuit
                                             Court of Appeals, Third Circuit Court of Appeals, Fifth Circuit Court of Appeals, and Tenth Circuit
                                             Court of Appeals. She is a member of the Northern District of Illinois trial bar.

                                                      4.       James 0. Latturner (retired 2020) is a 1962 graduate of the University of
                                             Chicago Law School. Until 1969, he was an associate and then a partner at the Chicago law firm of
                                             Berchem, Schwanes & Thuma. From 1969 to 1995 he was Deputy Director of the Legal Assistance
                                             Foundation of Chicago, where he specialized in consumer law, including acting as lead counsel in
                                             over 30 class actions. His publications include Chapter 8 ("Defendants") in Federal Practice Manualfor
                                             Legal Services Attorngs(M. Masinter, Ed., National Legal Aid and Defender Association 1989);
                                             Governmental Tort Immunity in Illinois, 55 M.B.J. 29 (1966); Illinois Should Explicitly Adopt the Per Se Rule

                                                                                                 -2-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 25 of 66 PageID #:31




                                             for Consumer Fraud Act Violations, 2 Loy.Consumer L.Rep. 64 (1990), and Illinois Consumer Law
                                             (Chicago Bar AssIn 1996). He has taught in a nationwide series of 18 Federal Practice courses
                                              sponsored by the Legal Services Corporation, each lasting four days and designed for attorneys with
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                              federal litigation experience. He has argued over 30 appeals, including two cases in the United States
                                              Supreme Court, three in the Illinois Supreme Court, and numerous cases in the Seventh, Third,
                                              Fifth, and Eleventh Circuits. Mr. Latturner was involved in many of the significant decisions
                                              establishing the rights of Illinois consumers. He is a member of the Northern District of Illinois
                                              trial bar.

                                                        5.     Tara L. Goodwin is a graduate of the University of Chicago (B.A., with general
                                              honors, 1988) and Illinois Institute of Technology, Chicago-Kent College of Law (ID., with high
                                              honors,1991). Ms. Goodwin was Chair of the Chicago Bar Association's Consumer Law Committee
                                              from 2007 - 2010, and she has previously been on the faculty of the Practicing Law Institute's
                                              Consumer Financial Services Institute in Chicago, speaking on issues relating to the Fair Debt
                                              Collection Practices Act and mortgage litigation. Ms. Goodwin spoke at the 2016 Conference on
                                              Consumer Finance Law on mortgage servicing issues. Ms. Goodwin has also been a frequent
                                              speaker at the Chicago Bar Association, speaking on topics such as how to assist consumers with
                                              credit reporting problems, developments in class action law and arbitration agreements in consumer
                                              contracts. Reported Cases. Aleksic v. Experian Information Solutions, Inc., 13cv7802, 2014 WL
                                              2769122, 2014 U.S. Dist. LEXIS 83086 (N.D.Ill. June 18, 2014); Taylor v. ScreeningReports, Inc.,
                                              13cv2886, 2015 WL 4052824, 2015 U.S. Dist. LEXIS 86262 (N.D.Ill. July 2, 2015); Williams v.
                                              Chartwell Financial Services, Ltd,204 F.3d 748 (7th Cir. 2000); Hillenbrand v. Mger Medical Group, 288
                                              Ill.App.3d 871,682 N.E.2d 101 (1st Dist. 1997), later opinion, 308 Ill.App.3d 381, 720 N.E.2d 287
                                             (1st Dist. 1999); Bessette v. Avco Fin. Servs., 230 F.3d 439 (1St Cit. 2000); Large a Conseco Fin. Servicing
                                              Co., 292 F.3d 49(1" Cit. 2002); F/ippin v. Aurora Bank, FSB, 12cv1996, 2012 WL 3260449 ,2012 U.S.
                                             Dist. LEXIS 111250 (N.D.Ill. Aug. 8, 2012); Henry v. Teletrack, Inc., 11cv4424, 2012 WL 769763,
                                              2012 U.S. Dist. LEXIS 30495 (N.D.Ill. March 7, 2012); Kesten v. Ocwen Loan Servicing, LLC,11cv
                                             6981, 2012 WL 426933, 2012 U.S. Dist. LEXIS 16917 (N.D.Ill. Feb. 9, 2012); Bunton v. Cape Cod
                                               Village, LLC,09cv1044, 2009 WL 2139441, 2009 U.S. Dist. LEXIS 57801 (C.D.M.July 6,2009);
                                              Wilson a Harris N.A.,06cvJuly 9,20205840, 2007 WL 2608521, 2007 U.S. Dist. LEXIS 65345
                                             (N.D.Ill. Sept. 4, 2007); Carbajal v. Capital One, 219 F.R.D. 437 (N.D.Ill. 2004); Rosso a B&B Catering,
                                              209 F.Supp.2d 857 (N.D.Ill. 2002); Romaker v. Crossland Mtg. Co., 94cv3328, 1996 WL 254299, 1996
                                              U.S.Dist. LEXIS 6490 (N.D.Ill. May 10, 1996); Mount v. LaSalle Bank Lake View, 926 F.Supp. 759
                                             (N.D.Ill 1996). Ms. Goodwin is a member of the Illinois bar and is admitted in the Seventh, First,
                                              and D.C. Circuit Courts of Appeals, and the United States District Courts for the Northern and
                                              Central Districts of Illinois, and the Northern District of Indiana. She is also a member of the
                                              Northern District of Illinois trial bar.

                                                      6.       Julie Clark (nee Cobalovic) is a graduate of Northern Illinois University (B.A.,
                                              1997) and DePaul University College of Law (I D., 2000). Reported Cases: Ballard RN Center, Inc. v.
                                             Kohll's Pharmag and Homecare, Inc., 2015 IL 118644, 48 N.E.3d 1060 (M.Sup.Ct.); Record-A-Hit, Inc. v.
                                              Nat'L Fire Ins. Co., 377 Ill. App. 3d 642; 880 N.E.2d 205 (1" Dist. 2007);Qualkenbush a Harris Trust
                                             &Savings Bank, 219 F. Supp.2d 935 (N.D.Ill. 2002); Covington-McIntosb a Mount Glenwood Memory
                                              Gardens, 00cv186, 2002 WL 31369747, 2002 U.S. Dist. LEXIS 20026 (N.D.Ill., Oct. 21, 2002), later
                                              opinion, 2003 va 22359626, 2003 U.S. Dist. LEXIS 18370 (N.D.Ill. Oct. 15, 2003); Western Ry.
                                             Devices Corp. a Lusida Robber Prods., 06cv52, 2006 WL 1697119, 2006 U.S. Dist. LEXIS 43867
                                             (N.D.Ill. June 13, 2006); Nautilus Ins. Co. v. Eag Drop Off, LLC,06cv4286, 2007 U.S. Dist. LEXIS
                                             42380 (N.D.Ill. June 4, 2007); Ballard Nursing Center, Inc. a GF Healthcare Products, Inc., 07cv5715,
                                             2007 WL 3448731, 2007 U.S. Dist. LEXIS 84425 (N.D.Ill. Nov. 14, 2007); Sadowski v. Medi Online,
                                             LLC,07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill. May 17, 2008); Sadowski
                                                OCO Biomedical, Inc., 08cv3225, 2008 WL 5082992, 2008 U.S. Dist. LEXIS 96124 (N.D.Ill. Nov.
                                             25, 2008); ABC Bus. Forms, Inc. v. Pridamor, Inc., 09cv3222, 2009 WL 4679477, 2009 U.S. Dist. LEXIS

                                                                                                 -3-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 26 of 66 PageID #:32




                                             113847 (N.D.Ill. Dec. 1, 2009); Glen El6in Phatinag v. Promius Pharma, LLC,09cv2116, 2009 NXTL
                                             2973046, 2009 U.S. Dist. LEXIS 83073 (N.D.Ill. Sept. 11,2009); Garrett v. Ragle Dental Lab., Inc.,
                                             10cv1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS 108339 (N.D.Ill. Oct. 12, 2010); Garrett v.
                        .01 AM 2021CH03530




                                             Sharps Compliance, Inc., 10cv4030, 2010 WL 4167157, 2010 U.S. Dist. LEXIS 109912 (N.D.Ill. Oct.
                                             14, 2010).

                                                       7.      Heather A. Kolbus (nee Piccirilli) is a graduate of DePaul University (B.S. cum
                                              laude, 1997), and Roger Williams University School of Law (JD., 2002). Reported Cases: Clark v.
                                             Experian Info. Solutions, Inc., 8:00cv1217-22, 2004 WL 256433, 2004 U.S. Dist. LEXIS 28324 (D.S.C.,
                                             Jan. 14, 2004); DeFrancesco v. First Horizon Home Loan Corp., 06cv0058, 2006 \X/L 3196838, 2006 U.S.
FILED DATE: 7120/202-1 4




                                             Dist. LEXIS 80718 (S.D.M. Nov. 2, 2006);Jeppesen v. New Century Mortgage Corp., 2:05cv372, 2006
                                              WL 3354691, 2006 U.S. Dist. LEXIS 84035 (N.D.Ind. Nov. 17, 2006); Benedia v. Super Fair Cellular,
                                             Inc., 07cv1390, 2007 WL 2903175, 2007 U.S. Dist. LEXIS 71911 (N.D.Ill. Sept. 26, 2007); Gonzalez
                                              v. Codilis &Assocs., P.C,03cv2883, 2004 WL 719264, 2004 U.S. Dist. LEXIS 5463 (N.D.Ill. March
                                             30, 2004); Centerline Equipment Corp. v. Banner Personnel Svc., Inc., 07cv1611, 2009 WI. 1607587, 2009
                                              U.S. Dist. LEXIS 48092 (N.D.Ill. June 9, 2009); R. Rudnick & Co. v. G.F. Protection, Inc., 08cv1856,
                                             2009 WL 112380, 2009 U.S. Dist. LEXIS 3152 (N.D.Ill. Jan. 15, 2009); Pollack v. Cunningham
                                             Financial Group, LLC,08cv1405, 2008 WI.4874195, 2008 U.S. Dist. LEXIS 4166 (N.D.Ill. June 2,
                                             2008); Pollack v. Fitness Innovative Techs., LLC,08 CH 03430, 2009 WL 506280, 2009 TCPA Rep. 1858
                                             (Ill. Cir. Ct.,Jan. 14, 2009); R Rudnick & Co. v. Brilliant Event Planning, Inc., No. 09 CH 18924, 2010
                                              WL 5774848, 2010 TCPA Rep. 2099(M. Cir. Ct., Nov. 30, 2010).

                                                       8.       Cassandra P. Miller is a graduate of the University of Wisconsin - Madison
                                             (B.A. 2001) and John Marshall Law School O.D. magna cum laude 2006). Reported Cases: Pietras v.
                                             Sentry Ins. Co., 513 F.Supp.2d 983 (N.D.Ill. 2007); Hernandez. v. Midland Credit Mgmt.,04cv7844, 2007
                                              WL 2874059, 2007 U.S. Dist. LEXIS 16054 (N.D.Ill. Sept. 25, 2007); Balogun v. Midland Credit Mgmt.,
                                              1:05cv1790, 2007 WL 2934886, 2007 U.S. Dist. LEXIS 74845 (S.D.Ind. Oct. 5,2007); Herkert v.
                                              MRC Receivables Corp., 655 F. Supp. 2d 870 (N.D.Ill. 2008); Miller v. Midland Credit Management, Inc.,
                                             08cv780, 2009 WL 528796, 2009 U.S. Dist. LEXIS 16273 (N.D.Ill. March 2, 2009); Frydman v.
                                             Portfolio Recovery Associates, LLC,11cv524, 2011 WL 2560221, 2011 U.S. Dist. LEXIS 69502 (N.D.Ill.
                                             June 28, 2011).

                                                     9.      Associates:

                                                             a.       David Kim is a graduate of the University of Illinois (B.A., 2001, M.A.,
                                              2004) and Illinois Institute of Technology, Chicago-Kent College of Law (J.D., 2010).

                                                             b.      Carly Cengher is a graduate of the University of Oregon (B.A., 2011),
                                              the University of California (M.A., 2015), and the University of New Hampshire School of Law
                                             (J.D. 2019). She is a member of the Illinois Bar.

                                                            c.      Samuel Park is a graduate of University of Illinois Urbana-Champaign
                                             (B.A., 2012) and University of California, Irvine School of Law (JD., 2018). He is a member of the
                                              Illinois Bar.

                                                             d.     Kasun Wijegunawardana is a graduate of Cornell College (B.A. 2010) and
                                              Loyola University Chicago Law School OD.,2019).

                                                     10.     The firm also has a dozen legal assistants and support staff.

                                                     11.    Since its inception, the firm has recovered more than $500 million for
                                              consumers. The types of cases handled by the firm are illustrated by the following:

                                                                                               -4-
         Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 27 of 66 PageID #:33




                 12.      Collection practices: The firm has brought numerous cases under the
       Fair Debt Collection Practices Act, both class and individual. Decisions include: Jenkins v. Heintz, 25
       F.3d 536 (7th Cir. 1994), affd 514 U.S. 291 (1995)(FDCPA coverage of attorneys); Suesz v. Med-1
       Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc);Janetos v. Fulton, Friedman & Gullace, 1 P,825
       F.3d 317 (7th Cir. 2016); Barbato v. Grystone Alliance, LLC,916 F.3d 260 (3d Cir. 2019); Phillips v.
c7,
0      Asset Acceptance, LLC,736 F.3d 1076 (7th Cir. 2013); Soppet v. Enhanced Recovery Co., 679 F.3d 637 (7th
       Cir. 2012); Ruth v. Triumph Partnerships, 577 F.3d 790(7th Cir. 2009); Hale v. Afni, Inc., 08cv3918, 2010
t<     WL 380906, 2010 U.S. Dist. LEXIS 6715 (N.D.Ill. Jan. 26, 2010); Parkis v. Arrow Fin Servs., 07cv410,
.6     2008 WL 94798, 2008 U.S. Dist. LEXIS 1212 (N.D.Ill. Jan. 8, 2008); Foster v. Veloci0 Investments,
       07cv824, 2007 WL 2461665, 2007 U.S. Dist. LEXIS 63302(N.D. Ill. Aug. 24, 2007); Foreman v. PRA
C
           LLC,05cv3372, 2007 WL 704478, 2007 U.S. Dist. LEXIS 15640(N.D. Ill. March 5, 2007);
0      SChUt.Z v. Arrow Fin. Services, 465 F. Supp. 2d 872 (N.D.Ill. 2006); McMahon v. LVNV Funding, LLC,

       744 F.3d 1010 (7th Cir. 2014), later opinion, 807 F.3d 872(7th Cir. 2015)(collection of time-barred
       debts); Siwulec v. J.M. Adjustment Servs., LLC,465 Fed. Appx. 200 (3d Cir. 2012)(activities of
       mortgage company field agents); Fields v. Wilber Law Firm, P.C,383 F.3d 562(7' Cir. 2004); Peter v.
a
Lu     GC Servs. LP.,310 F.3d 344(5th Cir. 2002); Nielsen v. Dickerson, 307 F.3d 623 (7th Cir. 2002)(attorney
       letters without attorney involvement); Boyd v. Wexler, 275 F.3d 642(7th Cir. 2001); Miller v. McCalla,
       Raymer, Padrick, Cobb, Nichols, & Clark, LLC,214 F.3d 872 (7th Cir. 2000);Johnson v. Revenue
       Management, Inc., 169 F.3d 1057(7th Cir.1999); Keele v. Wexler & Wexler, 95cv3483, 1995 WL 549048,
       1995 U.S.Dist. LEXIS 13215 (N.D.Ill. Sept. 12, 1995)(motion to dismiss), later opinion, 1996 WL
       124452, 1996 U.S.Dist. LEXIS 3253 (N.D.Ill., March 18, 1996)(class), affd, 149 F.3d 589 (7th Cir.
       1998); Mace v. Van RR Credit Corp., 109 F.3d 338 (7th Cir. 1997); Maguire v. Citicorp Retail Services, Inc.,
       147 F.3d 232(2nd Cir. 1998); Young a Citicorp Retail Services, Inc., 97-9397, 1998 U.S.App. LEXIS
       20268, 159 F.3d 1349 (2nd Cir., June 29, 1998)(unpublished); Charles v. Lundgren &Assoc's., P.C.,
       119 F.3d 739 (9th Cir. 1997); Avila v. Rlibin, 84 F.3d 222 (7th Cir. 1996), affg Avila v. Van Ru Credit
       Corp., 94cv3234, 1994 WL 649101, 1994 U.S. Dist. LEXIS 16345 (N.D.Ill., Nov. 14, 1994),later
       opinion, 1995 WL 22866, 1995 U.S. Dist. LEXIS 461 (N.D.Ill.,Jan. 18, 1995), later opinion, 1995
       WL 41425, 1995 U.S. Dist. LEXIS 461 (N.D.Ill.,Jan. 31, 1995), later opinion, 1995 WL 55255, 1995
       U.S. Dist. LEXIS 1502 (N.D.Ill., Feb. 8, 1995),later opinion, 1995 WL 683775, 1995 U.S.Dist.
       LEXIS 17117 (N.D.Ill., Nov. 16, 1995); Tolentino v. Friedman, 833 F.Supp. 697 (N.D.Ill. 1993), affd
       in part and rev'd in part, 46 F.3d 645 (7th Cir. 1995); Diaz v. Residential Credit Solutions, Inc., 965
       F.Supp.2d 249 (E.D.N.Y. 2013),later opinion, 297 F.R.D. 42(E.D.N.Y. 2014),later opinion, 299
       F.R.D. 16 (E.D.N.Y. 2014); Stubbs v. Cavalry SPVI,12cv7235, 2013 WL 1858587, 2013 U.S. Dist.
       LEXIS 62648 (N.D.Ill., May 1, 2013); Osborn v. J.R.S.-I., Inc.„ 949 F. Supp. 2d 807 (N.D.Ill. 2013);
       Terech v. First Resolution Mgmt. Corp., 854 F.Supp.2d 537, 544 (N.D.Ill. 2012); Casso v. LVNV Funding,
      LLC, 955 F. Supp. 2d 825 (N.D.Ill. 2013); Simkus v. Cavalry Porffolio Services, LLC,11cv7425,2012
       WL 1866542, 2012 U.S. Dist. LEXIS 70931 (N.D.Ill., May 22, 2012); McDonald v. Asset Acceptance
      LLC,296 F.R.D. 513(E.D.Mich. 2013); Ramirez v. Apex Financial Management, LLC,567 F. Supp.2d
       1035 (N.D. III. 2008); Cotton v. Asset Acceptance, LLC, 07cv5005, 2008 WL 2561103, 2008 U.S. Dist.
      LEXIS 49042 (N.D.Ill.,June 26, 2008); Buford v. Palisades Collection, LLC,552 F. Supp. 2d 800
      (N.D.Ill. 2008); Martin v. Cavalry Polidio Servs., LLC,07cv4745, 2008 WL 4372717, 2008 U.S. Dist.
      LEXIS 25904 (N.D.Ill., March 28, 2008); Ramirezv. Palisades Collection LLC,250 F.R.D. 366 (N.D.Ill.
      2008)(class certified), later opinion, 07cv3840, 2008 WL 2512679, 2008 U.S. Dist. LEXIS 48722
      (N.D.Ill.,June 23, 2008)(summary judgment denied); Hernandez v. Midland Credit Mgmt., 04cv7844,
      2007 WL 2874059, 2007 U.S. Dist. LEXIS 16054 (N.D.Ill., Sept. 25, 2007)(balance transfer
       program); Blakemore v. Pekay, 895 F.Supp.972 (N.D.Ill. 1995); Oglesby v. Rotche, 93cv4183, 1993 WL
      460841, 1993 U.S.Dist. LEXIS 15687 (N.D.Ill., Nov. 5, 1993), later opinion, 1994 U.S.Dist. LEXIS
      4866, 1994 WL 142867 (N.D.Ill., April 18, 1994); Laws v. Cheslock, 98cv6403, 1999 WL 160236, 1999
       U.S.Dist. LEXIS 3416 (N.D.Ill., Mar. 8, 1999); Davis v. Commercial Check Control, Inc., 98cv631, 1999
       WI, 89556, 1999 U.S. Dist. LEXIS 1682 (N.D.Ill., Feb. 12, 1999); Hoffman v. Partners in Collections,
      Inc., 93cv4132, 1993 WL 358158, 1993 U.S.Dist. LEXIS 12702 (N.D.Ill., Sept. 15, 1993); Vaughn v.

                                                           -5-
                              Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 28 of 66 PageID #:34




                           CSC Credit Services, Inc., 93cv4151, 1994 \In,449247, 1994 U.S.Dist. LEXIS 2172 (N.D.Ill., March 1,
                           1994), adopted, 1995 WL 51402, 1995 U.S.Dist. LEXIS 1358 (N.D.Ill., Feb. 3, 1995); Beasley v. Blatt,
                           93cv4978, 1994 WL 362185, 1994 U.S.Dist. LEXIS 9383 (N.D.Ill.,July 11, 1994); Taylor v. Fink,93
                           C 4941, 1994 WL 669605, 1994 U.S.Dist. LEXIS 16821 (N.D.Ill., Nov. 23, 1994); Gordon v. Fink,
                           93cv4152, 1995 WL 55242, 1995 U.S.Dist. LEXIS 1509 (N.D.Ill., Feb. 7, 1995); Brigis v. Shaw,876
                           F.Supp. 198 (N.D.Ill. 1995).

                                    13.    Jenkins v. Heink is a leading decision regarding the liability of attorneys under
                           the Fair Debt Collection Practices Act. Mr. Edelman argued it before the Supreme Court and
                           Seventh Circuit. Avila v. Rybin and Nielsen v. Dickerson are leading decisions on phony "attorney
FILED DATE: 7/20/2021 10




                           letters." Sues v. Med-1 Solutions, LLC is a leading decision on the FDCPA venue requirements.
                           McMahon v. LVNV Funding, LLCis a leading decision on the collection of time-barred debts.

                                    14.    Debtors' rights. Important decisions include: Ramirefz v. Palisades Collection
                           LLC,250 F.R.D. 366 (N.D.Ill. 2008)(class certified), later opinion,07cv3840, 2008 WL2512679,
                           2008 U.S. Dist. LEXIS 48722 (N.D.Ill.,June 23, 2008)(summary judgment denied) (Illinois statute
                           of limitations for credit card debts); Parkis v. Arrow Fin Sews., 07cv410, 2008 WL 94798, 2008 U.S.
                           Dist. LEXIS 1212 (N.D.Ill. Jan. 8, 2008); Rawson v. Credigy Receivables, Inc., 05cv6032, 2006 WL
                           418665, 2006 U.S. Dist. LEXIS 6450 (N.D.Ill., Feb. 16, 2006)(same); McMahon v. LVNV Funding,
                           LLC,744 F.3d 1010 (7th Cir. 2014)(collection of time-barred debts without disclosure);Jones v.
                           Kunin, 99cv818, 2000 WL 34402017, 2000 U.S. Dist. LEXIS 6380 (S.D.Ill., May 1, 2000)(scope of
                           Illinois bad check statute);Qualkenbush v. Harris Trust &Say. Bank,219 F. Supp. 2d 935 (N.D.Ill.
                           2002)(failure to allow cosigner to take over obligation prior to collection action); Sues v. Med-1
                           Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc)(venue abuse).

                                     15.      Telephone Consumer Protection Act. The firm has brought a number of
                            cases under the Telephone Consumer Protection Act,47 U.S.C. §227, which prohibits "junk faxes,"
                            spam text messages, robocalls to cell phones, and regulates telemarketing practices. Important junk
                            fax and spam text message decisions include: Btill v. Countrywide Home Loans, Inc., 427 F.3d 446 (7th
                            Cir. 2005); Sadowski v. Medi Online, LLC,07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS
                           41766 (N.D.Ill., May 27, 2008); Benedia v. Super Fair Cellular, Inc., 07cv01390, 2007 WL 2903175,
                           2007 U.S. Dist. LEXIS 71911 (N.D.Ill., Sept. 26, 2007); Centerline Equip. Corp. v. Banner Pers. Sew.,
                           545 F. Supp. 2d 768 (N.D.Ill. 2008); ABC Business Forms, Inc. v. Pridamor, Inc., 09cv3222, 2009 WL
                           4679477, 2009 U.S. Dist. LEXIS 113847 (N.D.Ill. Dec. 1,2009); Glen Ellyn Pharmary, Inc. v. Promius
                           Pharma, LLC,09cv2116, 2009 vn,2973046, 2009 U.S. Dist. LEXIS 83073 (N.D.Ill. Sept. 11, 2009);
                            Garrett v. Ragle DentalLaboratory, Inc., 10cv1315, 2010 vn,3034709, 2010 U.S. Dist. LEXIS, 108339
                           (N.D.Ill., Aug. 3, 3010).

                                    16.      The firm has also brought a number of cases complaining of robocalling and
                           telemarketing abuse,in violation of the Telephone Consumer Protection Act. Decisions in these
                           cases include: Soppet v. Enhanced Recovery Co., 679 F.3d 637 (7th Cir. 2012); Balbarin v. North Star Capital
                           Acquisition, LLC,10cv1846, 2011 WL 211013, 2011 U.S. Dist. LEXIS 686 (N.D.Ill. Jan. 21, 2011),
                           motion to reconsider denied, 2011 U.S. Dist. LEXIS 58761 (N.D.Ill. 2011); Sojka v. DirectBuy, Inc.,
                           12cv9809 et al., 2014 WL 1089072, 2014 U.S.Dist. LEXIS 34676 (N.D.Ill., Mar. 18, 2014),later
                           opinion, 35 F. Supp. 3d 996 (N.D.Ill. 2014). The firm has a leadership role in Portfolio Recovery
                           Associates, LLC,Telephone Consumer Protection Act Litigation, MDL No. 2295, and Midland
                           Credit Management,Inc., Telephone Consumer Protection Act Litigation, MDL No. 2286.

                                   17.    Fair Credit Reporting Act: The firm has filed numerous cases under the Fair
                           Credit Reporting Act, which include: Henry v. Teletrack, Inc., 11cv4424, 2012 WL 769763, 2012 U.S.
                           Dist. LEXIS 30495 (N.D.Ill. March 7, 2012).


                                                                               -6-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 29 of 66 PageID #:35




                                                     18.     Another line of cases under the Fair Credit Reporting Act which we have brought,
                                             primarily as class actions, alleges that lenders and automotive dealers, among others,improperly
                                             accessed consumers' credit information, without their consent and without having a purpose for
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                             doing so permitted by the FCRA. Cole v. U.S. Capital, Inc., 389 F.3d 719 (7th Cir. 2004); Murray v.
                                             GMAC Mortgage Corp., 434 F.3d 948 (7th Cir. 2006); Perry v. First National Bank,459 F.3d 816 (7th Cir.
                                             2006).

                                                       19.       Class action procedure: Important decisions include McMahon v. LVNV -
                                             Funding, LLC,807 F.3d 872 (7th Cir. 2015); Phillips v. Asset Acceptance, LLC,736 F.3d 1076 (7th Cir.
                                             2013); Crawford v. Equifax Payment Services, Inc., 201 F.3d 877 (7th Cir. 2000); Blair v. Equifax Check
                                             Services, Inc., 181 F.3d 832(7th Cir. 1999); Mace v. Van RR Credit Corp., 109 F.3d 338,344 (7th Cir.
                                              1997); McMahon v. LVNV Funding, LLC,744 F.3d 1010 (7th Cir. 2014)(mootness); Ballard RN
                                              Center, Inc. v. Kohll's Pharmag and Homecare, Inc., 2015 IL 118644, 48 N.E.3d 1060 (M.Sup.Ct.)
                                             (mootness), and Gordon v. Boden, 224 I11.App.3d 195, 586 N.E.2d 461 (1st Dist. 1991).

                                                    20.      Landlord-tenant: The firm has brought more than 20 class actions against
                                             landlords to enforce tenants' rights. Claims include failing to pay interest on security deposits or
                                             commingling security deposits. Reported decisions include Wang v. Williams, 343 Ill. App. 3d 495;
                                             797 N.E.2d 179 (5th Dist. 2003); Dickson v. West Koke Mill Vill. P'Ship, 329111. App. 3d 341; 769
                                             N.E.2d 971 (4th Dist. 2002); and Onni v. Apartment Inv. &Mgmt. Co., 344 M. App. 3d 1099; 801
                                             N.E.2d 586 (2"d Dist. 2003).

                                                      21.       Mortgage charges and servicing practices: The firm has been involved in
                                              dozens of cases, mostly class actions, complaining of illegal charges on mortgages and improper
                                              servicing practices. These include MDL-899,In re Mortgage Escrow Deposit Litigation, and MDL-1604,
                                             In re Ocwen Federal Bank FSB Mortgage Servicing Litigation, as well as the Fairbanks mortgage servicing
                                             litigation. Decisions in the firm's mortgage cases include: Hamm v. Ameriquest Mortg. Co., 506 F.3d
                                             525 (7th Cir. 2007);Johnson v. Thomas, 342 Ill.App.3d 382, 794 N.E.2d 919(1" Dist. 2003); Handy v.
                                             Anchor Mortgage Corp., 464 F.3d 760 (7th Cir. 2006); Christakos v. Intercoung Title Co., 196 F.R.D. 496
                                             (N.D.Ill. 2000); Flippin v. Aurora Bank, FSB, 12cv1996, 2012 WL 3260449 ,2012 U.S. Dist. LEXIS
                                              111250(N.D.M. Aug. 8,2012); Kesten v. Ocwen Loan Servicing, LLC,11cv6981,2012 WL 426933, 2012
                                              U.S. Dist. LEXIS 16917 (N.D.Ill. Feb. 9, 2012);Johnstone v. Bank ofAmerica, NA.,173 F.Supp.2d
                                             809 (N.D.Ill. 2001); Leon v. Washington Mut. Bank, F.A., 164 F.Supp.2d 1034 (N.D.Ill. 2001);
                                               Williamson v. Advanta Mortg. Corp., 99cv4784, 1999 WL 1144940, 1999 U.S. Dist. LEXIS 16374
                                             (N.D.Ill., Oct. 5, 1999); McDonald v. Washington Mut. Bank, F.A., 99cv6884, 2000 \XTL 875416, 2000
                                              U.S. Dist. LEXIS 11496 (N.D.Ill.,June 22, 2000); GMAC Mtge. Corp. v. Stapleton, 236 Ill.App.3d 486,
                                             603 N.E.2d 767 (1st Dist. 1992),leave to appeal denied, 248 Ill.2d 641, 610 N.E.2d 1262 (1993); _Leff
                                              v. Olympic Fed. S. &L Ass'n, 86cv3026, 1986 WL 10636 (N.D.Ill. Sept. 19, 1986);Aitken v. Fleet Mtge.
                                              Corp., 90cv3708, 1991 WL 152533, 1991 U.S.Dist. LEXIS 10420 (N.D.Ill. July 30, 1991), later
                                             opinion, 1992 WL 33926, 1992 U.S.Dist. LEXIS 1687 (N.D.Ill., Feb. 12, 1992); Poindexter v. National
                                             Mtge. Corp., 94cv45814, 1995 WL 242287, 1995 U.S.Dist. LEXIS 5396 (N.D.Ill., April 24, 1995);
                                             Sanders v. Lincoln Service Corp., 91cv4542, 1993 NXTL 1125433, 1993 U.S.Dist. LEXIS 4454 (N.D.Ill.
                                              April 5, 1993); Robinson v. Empire ofAmen.ca Realty Credit Corp., 90cv5063, 1991 WL 26593, 1991
                                              U.S.Dist. LEXIS 2084 (N.D.Ill., Feb. 20,1991); In re Mortgage Escrow Deposit Litigation, M.D.L. 899,
                                              1994 WL 496707, 1994 U.S.Dist. LEXIS 12746 (N.D.Ill., Sept. 9, 1994); Greenberg v. Republic Federal
                                             S. &L Ass'n, 94cv3789, 1995 WL 263457, 1995 U.S.Dist. LEXIS 5866 (N.D.Ill., May 1, 1995).

                                                    22.     The recoveries in the escrow overcharge cases alone are over $250 million. Leff
                                             was the seminal case on mortgage escrow overcharges.

                                                     23.     The escrow litigation had a substantial effect on industry practices, resulting in
                                             limitations on the amounts which mortgage companies held in escrow.

                                                                                                -7-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 30 of 66 PageID #:36




                                                      24.      Bankruptcy: The firm brought a number of cases complaining that money was
                                             being systematically collected on discharged debts, in some cases through the use of invalid
                                             reaffirmation agreements,including the national class actions against Sears and General Electric.
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                             Conley v. Sears, Roebuck, 1:97cv11149 (D.Mass); Fisher v. Lechmere Inc., 1:97cv3065 (N.D.Ill.). These
                                             cases were settled and resulted in recovery by nationwide classes. Cathleen Combs successfully
                                             argued the first Court of Appeals case to hold that a bankruptcy debtor induced to pay a discharged
                                             debt by means of an invalid reaffirmation agreement may sue to recover the payment. Bessette v. Avco
                                             Financial Services, 230 F.3d 439 (1st Cit. 2000).

                                                     25.    Automobile sales and financing practices: The firm has brought many
                                             cases challenging practices relating to automobile sales and financing,including:

                                                           a.       Hidden finance charges resulting from pass-on of discounts on auto
                                             purchases. Walker v. Wallace Auto Sales, Inc., 155 F.3d 927 (7th Cit. 1998).

                                                               b.      Misrepresentation of amounts disbursed for extended warranties. Taylor
                                             v. Quali0 Hyundai, Inc., 150 F.3d 689 (7th Cit. 1998); Grimaldi v. Webb, 282 Ill.App.3d 174, 668
                                             N.E.2d 39 (1st Dist. 1996), leave to appeal denied, 169 I11.2d 566 (1996); Rawson v. Currie Motors
                                             Lincoln Mercury, Inc., 94cv2177, 1995      22716, 1995 U.S.Dist. LEXIS 451 (N.D.Ill.,Jan. 13, 1995);
                                             Cirone-Shadow v. Union Nissan, Inc., 955 F.Supp. 938 (N.D.Ill. 1997)(same); Chandler v. SouthwestJeep-
                                             Eagle, Inc., 162 F.R.D. 302 (N.D.Ill. 1995); Shields v. Lefta, Inc., 888 F. Supp. 891 (N.D.Ill. 1995).

                                                           c.      Spot delivery. Janikowski v. Lynch Ford, Inc., 98cv8111, 1999 WL
                                             608714, 1999 US:Dist. LEXIS 12258 (N.D.Ill., Aug. 5, 1999); Dialz v. Westgate Lincoln Mercury, Inc.,
                                             93cv5428, 1994 U.S.Dist. LEXIS 16300 (N.D.Ill. Nov. 14, 1994); Grimaldi v. Webb, 282 Ill.App.3d
                                             174, 668 N.E.2d 39 (1st Dist. 1996), leave to appeal denied, 169 M.2d 566 (1996).

                                                                d.     Force placed insurance. Bermude5z:v. First ofAmerica Bank Champion,
                                             NA.,860 F.Supp. 580 (N.D.Ill. 1994); Travis v. Boulevard Bank, 93cv6847, 1994 U.S.Dist. LEXIS
                                             14615 (N.D.Ill., Oct. 13, 1994), modified, 880 F.Supp. 1226 (N.D.Ill. 1995); Moore v. Fide0 Financial
                                             Services, Inc., 884 F. Supp. 288 (N.D.Ill. 1995).
                                                                e.     Improper obligation of cosigners. Lee v. Nationwide Cassell, 174
                                             M.2d 540, 675 N.E.2d 599 (1996); Taylor v. Trans Acceptance Corp, 267 Ill.App.3d 562, 641 N.E.2d
                                             907 (1st Dist. 1994), leave to appeal denied, 159 M.2d 581,647 N.E.2d 1017 (1995); Qualkenbush v.
                                             Harris Trust &Say. Bank,219 F. Supp. 2d 935 (N.D.Ill. 2002).

                                                            f.      Evasion of FTC holder rule. Brown v. LaSalle Northwest Nat'lBank, 148
                                             F.R.D. 584 (N.D.Ill. 1993),later opinion, 820 F.Supp. 1078 (N.D.Ill. 1993), later opinion, 92cv8392,
                                             1993 U.S.Dist. LEXIS 11419 (N.D.Ill., Aug. 13, 1993).

                                                     26.     These cases also had a substantial effect on industry practices. The warranty
                                             cases, such as Grimaldi, Gibson, Slawson, Cirone-Shadow, Chandler, and Shields, resulted in the Federal
                                             Reserve Board's revision of applicable disclosure requirements, so as to prevent car dealers from
                                             representing that the charge for an extended warranty was being disbursed to a third party when that
                                             was not in fact the case.

                                                     27.     Predatory lending practices: The firm has brought numerous cases challenging
                                              predatory mortgage and "payday" lending practices, both as individual and class actions. Jackson v.
                                             Payday FinancialLLC,764 F.3d 765 (7th Cit. 2014), cert. denied, 135 S.Ct. 1894 (2015); Livingston v. Fast
                                              Cash USA,Inc., 753 N.E.2d 572 (Ind. Sup. Ct. 2001); Williams v. Chartwell Fin. Servs., 204 F.3d 748
                                             (7th Cit. 2000); Hamm v. Ameriguest Mortg. Co., 506 F.3d 525 (7th Cit. 2007); Handy v. Anchor Mortg.
                                              Coo., 464 F.3d 760 (7tCir. 2006); Laseter v. Climateguard Design &Installation LLC,931 F.Supp.2d

                                                                                                -8-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 31 of 66 PageID #:37




                                              862 (N.D.Ill. 2013); Hubbard v. Ameriquest Mortg. Co., 624 F.Supp.2d 913 (N.D.Ill. 2008); Martinez V.
                                             Freedom Mods. Team, Inc., 527 F. Supp. 2d 827 (N.D.Ill. 2007); Pena v. Freedom Mortg. Team, Inc.,
                                             07cv552, 2007 WL 3223394, 2007 U.S. Dist. LEXIS 79817 (N.D.Ill., October 24, 2007); Miranda v.
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                              Universal Fin. Group, Inc., 459 F. Supp. 2d 760 (N.D.Ill. 2006); Parker v. 1-800 Bar None, a Financial
                                              Corp., Inc., 01cv4488, 2002 WL 215530 (N.D.Ill., Feb. 12, 2002); Gilkey v. Central Clearing Co., 202
                                              F.R.D. 515 (E.D.Mich. 2001); Van Jackson v. Check N Go ofIllinois, Inc., 193 F.R.D. 544 (N.D.Ill.
                                              2000), later opinion, 114 F. Supp. 2d 731 (N.D.Ill. 2000), later opinion, 123 F. Supp. 2d 1079
                                             (N.D.Ill. 2000),later opinion, 123 F. Supp. 2d 1085 (N.D.Ill. 2000); Henry v. Cash Today, Inc.,
                                              199 F.R.D. 566 (S.D.Tex. 2000); Donnelly v. Illini Cash Advance, Inc., 00cv94, 2000 WI,1161076, 2000
                                              U.S. Dist. LEXIS 11906 (N.D.Ill., Aug. 14, 2000);Jones v. Kunin, 99cv818, 2000 va 34402017, 2000
                                              U.S. Dist. LEXIS 6380 (S.D.Ill., May 1, 2000); Davis v. Cashfor Payday, 193 F.R.D. 518 (N.D.Ill.
                                              2000); Reese v. Hammer Fin. Corp., 99cv716, 1999 U.S. Dist. LEXIS 18812, 1999 WL 1101677
                                             (N.D.Ill., Nov. 29, 1999); Pinkett v. Moolah Loan Co., 99cv2700, 1999 WL 1080596, 1999 U.S. Dist.
                                              LEXIS 17276 (N.D.Ill., Nov. 1, 1999); Gutierrezv. Devon Fin. Servs., 99cv 2647, 1999 U.S. Dist.
                                              LEXIS 18696 (N.D.Ill., Oct. 6, 1999); Vance v. National Benefit Ass'n, 99cv2627, 1999 WL 731764,
                                              1999 U.S. Dist. LEXIS 13846 (N.D.Ill., Aug. 26, 1999).

                                                     28.     Other consumer credit issues: The firm has also brought a number of other
                                              Truth in Lending and consumer credit cases, mostly as class actions, involving such issues as:

                                                             a.      Phony nonfiling insurance. Edwards v. Your Credit Inc., 148 F.3d 427
                                             (5th Cir. 1998); Adams v. Plaza Finance Co., 168 F.3d 932 (7th Cir. 1999);Johnson v. Aronson Furniture
                                              Co., 96cv117, 1997 U.S. Dist. LEXIS 3979 (N.D.Ill., March 31, 1997), later opinion, 1993 WL
                                             641342 (N.D.Ill., Sept. 11, 1998).

                                                                b.     The McCarran Ferguson Act exemption. Autry v. Northwest Premium
                                             Services, Inc., 144 F.3d 1037 (7th Cir. 1998).

                                                            c.      Loan flipping. Emery v. American General, 71 F.3d 1343 (7th Cir. 1995).
                                             Emery limited the pernicious practice of "loan flipping," in which consumers are solicited for new
                                             loans and are then refinanced, with "short" credits for unearned finance charges and insurance
                                             premiums being given through use of the "Rule of 78s."

                                                              d.      Home improvement financing practices. Fidelity Financial Services, Inc.
                                             v. Hicks, 214 Ill..App.3d 398, 574 N.E.2d 15 (1st Dist. 1991),leave to appeal denied, 141 Ill.2d 539,
                                             580 N.E.2d 112; Heastie v. Community Bank ofGreater Peoria, 690 F.Supp. 716 (N.D.Ill. 1989), later
                                             opinion, 125 F.R.D. 669 (N.D.Ill. 1990), later opinions, 727 F.Supp. 1133 (N.D.Ill. 1990), and 727
                                             F.Supp. 1140 (N.D.Ill. 1990).

                                                             e.      Insurance packing. Elliott v. 111 Corp., 764 F.Supp. 102 (N.D.Ill. 1990),
                                             later opinion, 150 B.R. 36 (N.D.Ill. 1992).

                                                      29.      Automobile leases: The firm has brought a number of a cases alleging illegal
                                              charges and improper disclosures on automobile leases, mainly as class actions. Decisions in these
                                              cases include Lundquist v. Securiry Pacific Automotive Financial Services Corp., 993 F.2d 11 (2d Cir. 1993);
                                             Kedziora v. Citicorp Nat'l Services, Inc., 780 F.Supp. 516 (N.D.Ill. 1991), later opinion, 844 F.Supp. 1289
                                             (N.D.Ill. 1994), later opinion, 883 F.Supp. 1144 (N.D.Ill. 1995), later opinion, 91cv3428, 1995
                                              U.S.Dist. LEXIS 12137 (N.D.Ill., Aug. 18, 1995), later opinion, 1995 U.S.Dist. LEXIS 14054
                                             (N.D.Ill., Sept. 25, 1995);Johnson v. Steven Sims Subaru and Subaru Leasing, 92cv6355, 1993 WL 761231,
                                              1993 U.S.Dist. LEXIS 8078 (N.D.Ill.,June 9, 1993), and 1993 va 13074115, 1993 U.S.Dist. LEXIS
                                              11694 (N.D.Ill., August 20, 1993); McCarthy v. PNC Credit Corp., 2:91CV00854(PCD),1992


                                                                                                  -9-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 32 of 66 PageID #:38




                                             U.S.Dist. LEXIS 21719 (D.Conn., May 27, 1992); Highsmith v. Chgsler Credit Corp., 18 F.3d 434(7th
                                             Cir. 1994); Simon v. World Omni Leasing Inc., 146 F.R.D. 197 (S.D.Ala. 1992).
FILED DATE: 7/20/2021 10:01 AM 2021CH03530




                                                    30.     Lundquist and Highsmith are leading cases; both held that commonly-used lease
                                             forms violated the Consumer Leasing Act. As a result of the Lundquist case, the Federal Reserve
                                             Board completely revamped the disclosure requirements applicable to auto leases, resulting in vastly
                                             improved disclosures to consumers.

                                                      31.    Insurance litigation: Often securing recovery for a class requires enforcement of
                                             the rights under the defendant's insurance policy. The firm has extensive experience with such
                                             litigation. Reported decisions in such cases include: Record-A-Hit, Inc. v. Nat'/Fire Ins. Co., 377 Ill.
                                             App. 3d 642; 880 N.E.2d 205 (1" Dist. 2007); Pietras v. Sentg Ins. Co., 06cv3576, 2007 WL 715759,
                                             2007 U.S. Dist. LEXIS 16015 (N.D.Ill., March 6, 2007), later opinion, 513 F. Supp. 2d 983 (N.D.Ill.
                                             2007);Auto-Owners Ins. Co. v. Websolv Computing, Inc., 06cv2092, 2007 WL 2608559, 2007 U.S. Dist.
                                             LEXIS 65339 (N.D.Ill., Aug. 31, 2007); National Fire Ins. Co. v. Tri-State Hose &Fitting, Inc.,
                                             06cv5256, 2007 U.S. Dist. LEXIS 45685 (N.D.Ill.,June 21, 2007); Nautilus Ins. Co. v. Eag Drop Off,
                                             LLC,06cv4286, 2007 U.S. Dist. LEXIS 42380 (N.D.Ill.,June 4, 2007).

                                                      32.     Some of the other reported decisions in our cases include: Elder v. Coronet Ins.
                                              Co., 201 Ill.App.3d 733, 558 N.E.2d 1312 (1st Dist. 1990); Smith v. Kgcorp Mtge., Inc., 151 B.R. 870
                                             (N.D.Ill. 1992); Gordon v. Boden, 224 Ill.App.3d 195, 586 N.E.2d 461 (1st Dist. 1991),leave to appeal
                                              denied, 144 Ill.2d 633, 591 N.E.2d 21, cert. denied, U.S.(1992);Armstrong v. Edelson, 718 F.Supp.
                                              1372 (N.D.Ill. 1989); Newman v. 1st 1440 Investment, Inc., 89cv6708, 1993 U.S.Dist. LEXIS 354
                                             (N.D.Ill. Jan. 15, 1993); Mountain States Tel & Tel Co., v. District Court, 778 P.2d 667 (Colo. 1989);
                                             Harman v. Lyphomed, Inc., 122 F.R.D. 522 (N.D.Ill. 1988); Has/am v. Lefta, Inc., 93cv4311, 1994 WL
                                              117463, 1994 U.S.Dist. LEXIS 3623 (N.D.Ill., March 25, 1994); Source One Mortgage Services Corp. v.
                                             Jones, 88cv8441, 1994 WL 13664, 1994 U.S.Dist. LEXIS 333 (N.D.Ill.,Jan. 13, 1994); Wilson v. Harris
                                              NA.,06cv5840, 2007 WL 2608521, 2007 U.S. Dist. LEXIS 65345 (N.D.Ill. Sept. 4, 2007). Wendol v.
                                             Landers, 755 F.Supp.2d 972 (N.D.Ill. 2010);Quickack Loans LLC v. Russell, 407 Ill.App.3d 46;943
                                              N.E.2d 166 (1st Dist. 2011),pet. denied, 949 N.E.2d 1103 (2011) and Adkins v. Nestle Purina Petcare Co.,
                                             973 F.Supp.2d 905 (N.D.Ill. 2013).

                                                     33.     Gordon v. Boden is the first decision approving "fluid recovery" in an Illinois
                                             class action. Elder v. Coronet Insurance held that an insurance company's reliance on lie detectors to
                                             process claims was an unfair and deceptive trade practice.

                                                     Executed at Chicago, Illinois.


                                                                                             Is! DanielA. Edelman
                                                                                             Daniel A. Edelman

                                             EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
                                             20 S. Clark Street, Suite 1500
                                              Chicago, Illinois 60603
                                             (312) 739-4200
                                             (312) 419-0379(FAX)




                                                                                               -10-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 33 of 66 PageID #:39


                                                                                                       FILED
                                                                                                       7/20/2021 10:20 AM
                                             Atty. No.41106                                            IRIS Y. MARTINEZ
                                                          IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS CIRCUIT  CLERK
                                                             COUNTY DEPARTMENT,CHANCERY DIVISION       COOK   COUNTY,   IL
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                                                                                       2021CH03530
                                             LAUREN BIANCHI,
                                                                                                                                           14104513
                                             on behalf of Plaintiff and a class,

                                                                      Plaintiff,                       Case No. 2021 CH 03530

                                                     vs.

                                             RADIUS GLOBAL SOLUTIONS LLC,

                                                                      Defendant.

                                                                PLAINTIFF'S MOTION FOR CLASS CERTIFICATION

                                                     Plaintiff, Lauren Bianchi, respectfully requests that the Court order that this action, alleging

                                             violation of the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq.("FDCPA"), may

                                             proceed on behalf of a class against Defendant Radius Global Solutions LLC.

                                                     The class consists of(a) all individuals in Illinois (b) with respect to whom Defendant had a

                                             letter prepared and sent by a letter vendor (c) seeking to collect an auto deficiency (d) which letter

                                             was sent at any time during a period beginning one year prior to the filing of this action and ending

                                             30 days after the filing of this action.

                                                     Plaintiff is required to file a motion for class certification with the Complaint, Ballard RN.

                                             Center, Inc. v. Kohll's Pharmag and Homecare, Inc., 2015 IL 118644,48 N.E.3d 1060, and may request

                                             leave to supplement it later.

                                                    . In support of this motion,Plaintiff states:

                                                                                   NATURE OF THE CASE

                                                     1.      Plaintiff Lauren Bianchi is a natural person residing in Chicago, Illinois.

                                                     2.      Defendant Radius Global Solutions LLC is engaged in the business of a collection

                                             agency, collecting consumer debts for others and using the mails and telephone system for that

                                             purpose. It states on its web site that it is a "Proven Debt Collection Agency."


                                                                                                 -1-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 34 of 66 PageID #:40




                                             (https://www.radiusgs.com/solutions/account-recovery-debt-collection-services/)

                                                     3.      Defendant Radius Global Solutions LLC is a debt collector as defined by the
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                             FDCPA,15 U.S.C. §1692a(6), as a person who uses one or more instrumentalities of interstate

                                             commerce or the mails in any business the principal purpose of which is the collection of any debts.

                                                    4.       This action arises out of Defendant's attempts to collect an automobile deficiency.

                                             The automobile was obtained for personal, family or household purposes.

                                                     5.      On December 23, 2020, Radius Global Solutions LLC caused Plaintiff to be sent the

                                             letter in Appendix A.

                                                     6.      On May 29, 2021 Radius Global Solutions LLC caused Plaintiff to be sent the letter

                                             in Appendix B.

                                                     7.      In order to have the letter vendor send Plaintiff the letters in Appendices A-B;

                                             Defendant had to furnish the letter vendor with Plaintiff's name and address, the status of Plaintiff

                                             as a debtor, details of Plaintiff's alleged debt, and other personal information.

                                                     8.      The letter vendor then populated some or all of this information into a prewritten

                                             template, printed, and mailed the letter to Plaintiff.

                                                     9.      The FDCPA defines "communication" at 15 U.S.C. § 1692a(3) as "the conveying

                                             of information regarding a debt directly or indirectly to any person through any medium."

                                                     10.     The sending of an electronic file containing information about Plaintiff's

                                             purported debt to a letter vendor is therefore a communication.

                                                     11.      Radius Global Solutions LLC's communication to the letter vendor was in

                                             connection with the collection of a debt since it involved disclosure of the debt to a third-party with

                                             the objective being communication with and motivation of the consumer to pay the alleged debt.

                                                     12.     Plaintiff never consented to having Plaintiff's personal and confidential

                                             information, concerning the debt or otherwise, shared with anyone else.

                                                     13.      In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692c(b):

                                                                                                -2-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 35 of 66 PageID #:41




                                             "Except as provided in section 1692b of this title, without the prior consent of the consumer given

                                             directly to the debt collector, or the express permission of a court of competent jurisdiction, or as
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                             reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

                                             communicate,in connection with the collection of any debt, with any person other than the

                                             consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

                                             attorney of the creditor, or the attorney of the debt collector."

                                                     14.     The letter vendor used by Radius Global Solutions LLC as part of its debt collection

                                             effort against Plaintiff does not fall within any permitted exception provided for in 15 U.S.C.

                                             §1692c(b).

                                                     15.     Due to Radius Global Solutions LLC's communication to this letter vendor,

                                             information about Plaintiff is within the possession of an unauthorized third-party.

                                                     16.     If a debt collector "conveys information regarding the debt to a third party --

                                             informs the third party that the debt exists or provides information about the details of the debt --

                                             then the debtor may well be harmed by the spread of this information." Brown v. Van RN Credit Corp.,

                                             804 F.3d 740, 743 (6th Cir. 2015).

                                                     17.     Radius Global Solutions LLC unlawfully communicates with the unauthorized

                                             third-party letter vendor solely for the purpose of streamlining its generation of profits without

                                             regard to the propriety and privacy of the information which it discloses to such third-party.

                                                     18.     In its reckless pursuit of a business advantage, Radius Global Solutions LLC

                                             disregarded the known, negative effect that disclosing personal information to an unauthorized

                                             third-party has on consumers.

                                                                  THE FAIR DEBT COLLECTION PRACTICES ACT

                                                     19.     The purpose of the FDCPA is "to eliminate abusive debt collection practices by

                                             debt collectors." 15 U.S.C. §1692(e). This law "is designed to protect consumers from

                                             unscrupulous collectors, regardless of the validity of the debt." Mace v. Van Rit Credit Coo., 109 F.3d

                                                                                               -3-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 36 of 66 PageID #:42




                                             338, 341 (7th Cit. 1997). The FDCPA broadly prohibits unfair or unconscionable collection

                                              methods; conduct which harasses, oppresses or abuses any debtor; and any false, deceptive or
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                              misleading statements in connection with the collection of a debt. It also requires debt collectors to

                                             give debtors certain information about alleged debts, and about their rights as consumers. 15 U.S.C.

                                             §51692d, 1692e, 1692f and 1692g.

                                                      20.    In enacting the FDCPA,Congress recognized the "universal agreement among

                                             scholars, law enforcement officials, and even debt collectors that the number of persons who

                                             willfully refuse to pay just debts is minuscule.... [The] vast majority of consumers who obtain credit

                                             fully intend to repay their debts. When default occurs, it is nearly always due to an unforeseen event

                                             such as unemployment, overextension, serious illness, or marital difficulties or divorce." 95 S.Rep.

                                             382, at 3(1977), reprinted in 1977 U.S.C.C.A.N. 1695, 1697.

                                                      21.    As noted in Ramirez v. Apex Financial Management LLC,567 F.Supp.2d 1035,

                                             1042 (N.D.Ill. 2008),"the FDCPA's legislative intent emphasizes the need to construe the statute

                                             broadly, so that we may protect consumers against debt collectors' harassing conduct. This intent

                                             cannot be underestimated." See Sonmore v. CheckRite Recoveg Services, Inc., 187 F.5upp.2d 1128, 1132

                                             (D.Minn. 2001)(the FDCPA "is a remedial strict liability statute which was intended to be applied in

                                             a liberal manner"); Owens v. Hellmuth &Johnson PLLC,550 F.Supp.2d 1060, 1063(D.Minn. 2008)

                                             (same); and Rosenau v. Unfund Corp., 539 F.3d 218, 221 (3d Cit. 2008)(the FDCPA should be

                                             "[construed]... broadly, so as to effect its purpose").

                                                      22.    "Congress intended the Act to be enforced primarily by consumers...." Federal

                                             Trade Commission v. Shaffner, 626 F.2d 32, 35 (7th Cir. 1980). The FDCPA encourages consumers to

                                             act as "private attorneys general" to enforce the public policies expressed therein. Crabill v. Trans

                                              Union, LLC,259 F.3d 662,666 (7th Cit. 2001); Baker v. G. C Servs. Corp., 677 F.2d 775, 780 (9th Cit.

                                             1982).

                                                      23.    Courts hold that whether a debt collector's conduct violates the FDCPA should be

                                                                                                -4-
                                                 Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 37 of 66 PageID #:43




                                               judged from the standpoint of an "unsophisticated consumer," Turner v. J.V.D.B. &Associates, Inc.,

                                               330 F.3d 991,995 (7th Cir. 2003), or "least sophisticated consumer," Clomon v. Jackson, 988 F.2d
F.ICED DATE: 7/20/2021 10:20 AM '2021CH03530




                                               1314, 1318-19 (2nd Cir. 1993);Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1173 (11th Cir. 1985). The

                                               standard is an objective one — whether any particular consumer was misled is not an element of a

                                               cause of action. Bartlett v. Heibl, 128 F.3d 497,499 (7th Cir. 1997)."The question is not whether

                                               the plaintiff was deceived or misled, but rather whether an unsophisticated consumer would have

                                               been misled." Beattie v. D.M. Collections, Inc., 754 F. Supp. 383, 392(D. Del. 1991).

                                                       24.     Because it is part of the Consumer Credit Protection Act, 15 U.S.C. 5§1601 et

                                               seq., the FDCPA should be liberally construed in favor of the consumer to effectuate its purposes.

                                               Cirkot v. DiversOed Fin. Services, Inc, 839 F.Supp. 941 (D. Conn. 1993).

                                                       25.     Statutory damages are recoverable for violations, whether or not the consumer

                                               proves actual damages. Bartlett v. Heibl, 128 F.3d 497,499 (7th Cir. 1997); Baker v. G. C. Servs.

                                               Cop., 677 F.2d 775, 780-81 (9th Cir. 1982); Woo/folk v. Van Ru Credit Coll, 783 F. Supp. 724, 727

                                               and n. 3(D. Conn. 1990); Cacace v. Lucas, 775 F. Supp. 502(D. Conn. 1990); Riveria v. MAB

                                               Collections, Inc., 682 F. Supp. 174, 177 (W.D.N.Y. 1988); Kuhn v. Account Control Technol, 865 F. Supp.

                                               1443, 1450 (D.Nev. 1994); In re Scrimpsher, 17 B.R. 999, 1016-7 (Bankr.N.D.N.Y. 1982).

                                                                       REQUIREMENTS FOR CLASS CERTIFICATION

                                                       26.     Section 2-801 of the Illinois Code of Civil Procedure, 735 ILCS 5/2-801, states:

                                                      Prerequisites for the maintenance of a class action.

                                                       An action may be maintained as a class action in any court of this State and a party may sue or
                                                       be sued as a representative party of the class only if the court finds:

                                                      (1)      The class is so numerous that joinder of all members is impracticable.

                                                      (2)      There are questions of fact or law common to the class, which common questions
                                                               predominate over any questions affecting only individual members.

                                                      (3)      The representative parties will fairly and adequately protect the interest of the class.

                                                      (4)      The class action is an appropriate method for the fair and efficient adjudication of the

                                                                                                  -5-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 38 of 66 PageID #:44




                                                              controversy.

                                             Although the statute was modeled after Rule 23 of the Federal Rule of Civil Procedure, some
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                              differences exist between the two. Eshaghi v. Hanky Dawson Cadillac Co., 214 Ill. App. 3d 995,999, 574

                                              N.E.2d 760, 762 (1st Dist. 1991).

                                                     27.     The class action determination is to be made as soon as practicable after the

                                              commencement of an action brought as a class action and before any consideration of the merits.

                                             735 ILCS 5/2-802. The circuit court has discretion as to whether an action may proceed as a class

                                              action. Haywood v. Superior Bank, 244 Ill. App. 3d 326, 328, 614 N.E.2d 461, 463 (1st Dist. 1993)

                                             (overturning the lower court's denial of class certification in a landlord-tenant case).

                                                     28.      Class actions are essential to enforce laws protecting consumers. As the court stated

                                             in Eshaghi a Hanky Dawson Cadillac Co., 214 Ill.App.3d 995, 574 N.E.2d 760 (1st Dist. 1991):

                                                     In a large and impersonal society, class actions are often the last barricade of consumer
                                                     protection. . . . To consumerists, the consumer class action is an inviting procedural device to
                                                     cope with frauds causing small damages to large groups. The slight loss to the individual,
                                                     when aggregated in the coffers of the wrongdoer, results in gains which are both handsome
                                                     and tempting. The alternatives to the class action -- private suits or governmental actions -
                                                     - have been so often found wanting in controlling consumer frauds that not even the ardent
                                                     critics of class actions seriously contend that they are truly effective. The consumer class
                                                     action, when brought by those who have no other avenue of legal redress, provides restitution
                                                     to the injured, and deterrence of the wrongdoer.(574 N.E.2d at 764, 766)

                                                     29.     As demonstrated below, each of the requirements for class certification is met.

                                                     30.      Congress expressly recognized the propriety of a class action under the FDCPA by

                                              providing special damage provisions and criteria in 15 U.S.C. 5§1692k(a) and (b) for FDCPA class

                                              action cases. As a result, numerous FDCPA class actions have been certified. Phillips a Asset

                                             Acceptance, LLC,736 F.3d 1076 (7th Cir. 2013); McMahon v. LVNV Funding, LLC,807 F.3d 872(7th

                                              Cit. 2015); Vines v. Sands, 188 F.R.D. 302(N.D. I11. 1999); Nielsen v. Dickerson, 98cv5909, 1999 WL

                                              350649, 1999 U.S. Dist. LEXIS 8334(N.D. Ill. May 20, 1999); Sledge a Sands, 182 F.R.D. 255 (N.D.

                                                 1998); Shaver a Trauner, 97cv1309, 1998 WL 35333712, 1998 U.S. Dist. LEXIS 19647 (C.D. Ill.

                                             - May 29, 1998) report and recommendation adopted, 1998 WL 35333713, 1998 U.S. Dist. LEXIS 19648
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 39 of 66 PageID #:45




                                             (C.D. 111. July 31, 1998); Carroll v. United Compucred Collections, Inc., 1:99cv0152, 2002 WL 31936511,

                                              2002 U.S. Dist. LEXIS 25032(M.D. Tenn. Nov. 15, 2002), report and_recommendation adopted in part,
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                              2003 WL 1903266, 2003 U.S. Dist. LEXIS 5996 (M.D. Term. Mar. 31, 2003) qff'd, 399 F.3d 620 (6th

                                              Cit. 2005); Wahl v. Midland Credit Mgmt, Inc., 243 F.R.D. 291 (N.D. Ill. 2007); Keele v. Wexler,

                                             95cv3483, 1996 WL 124452, 1996 U.S. Dist. LEXIS 3253(N.D. Ill. Mar. 19, 1996), affd„ 149 F.3d

                                              589 (7th Cit. 1998); Miller v. Wexler & Wexler, 97cv6593, 1998 WL 60798, 1998 U.S. Dist. LEXIS

                                              1382(N.D. Ill. Feb. 6, 1998); Wilborn v. Dun &Bradstreet,180 F.R.D. 347 (N.D. Ill. 1998);Arango v.

                                              GC Servs., LP,97cv7912, 1998 WL 325257, 1998 U.S. Dist. LEXIS 9124(N.D. Ill. June 11, 1998)

                                             (misleading collection letters); Avila v. Van RN Credit Corp., 94cv3234, 1995 WL 41425, 1995 U.S.

                                             Dist. LEXIS 461 (N.D. 111. Jan. 31, 1995), aff'd sub nom. Avila v. Rubin, 84 F.3d 222 (7th Cit. 1996);

                                              Ramirefzv. Palisades Collection LLC,250 F.R.D. 366 (N.D.Ill. 2008); Cotton v. Asset Acceptance, 07cv5005,

                                             2008 WL 2561103, 2008 U.S. Dist. LEXIS 49042 (N.D.Ill. June 26, 2008)(class certified); Carry.

                                              Trans Union Corp., 94cv0022, 1995 WL 20865, 1995 U.S. Dist. LEXIS 567(ED. Pa. Jan. 12, 1995)

                                             (FDCPA class certified regarding defendant Trans Union's transmission of misleading collection

                                              notices to consumers); Colbert v. Trans Union Corp, 93cv6106, 1995 WL 20821, 1995 U.S. Dist. LEXIS

                                             578(ED.Pa.Jan. 12, 1995)(same); Gammon v. GC Services, LP.,162 F.R.D. 313(N.D. Ill. 1995)

                                             (similar); Zanni v. Lippold, 119 F.R.D. 32,35 (C.D. 111. 1988); West v. Costen, 558 F. Supp. 564, 572-573

                                             (W.D. Va. 1983)(FDCPA class certified regarding alleged failure to provide required "validation"

                                              notices and addition of unauthorized fees); Chegnet Systems, Inc. v. Montgomery, 322 Ark. 742, 911

                                             S.W.2d 956 (1995)(class certified in FDCPA action challenging bad check charges); Brewer v.

                                             Friedman, 152 F.R.D. 142(N.D. III.. 1993)(FDCPA class certified regarding transmission of

                                              misleading collection demands to consumers), earlier opinion, 833 F. Supp. 697(N.D. Ill. 1993);

                                             Duran v. Credit Bureau ofYuma, Inc., 93 F.R.D. 607(D. Ariz. 1982)(class certified in action complaining

                                             of unauthorized charges).



                                                                                                -7-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 40 of 66 PageID #:46




                                              Numerosity

                                                      31.     Section 2-801(1) parallels the language of Federal Rule of Civil Procedure 23(a)(1);
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                              therefore, federal case law is instructive on the numerosity requirements under the Illinois Rules.

                                              Wood River Area Dev. Onp. v. Germania Fed. S     &Loan Ass'n, 198 III. App. 3d 445, 450, 555 N.E.2d

                                             .1150, 1153 (5th Dist. 1990). The numerosity requirement is satisfied if it is reasonable to conclude

                                              that the number of members of the proposed class is greater than the minimum number required for

                                              class certification, which is about 10-40. Ku/ins v. Malco, 121 Ill. App. 3d 520, 530, 459 N.E.2d 1038

                                             (1st Dist. 1984)(19 and 47 members sufficient); Swanson v. American Consumer Industries, 415 F.2d 1326,

                                              1333 (7th Cit. 1969)(40 class members sufficient); Riordan a Smith Barney, 113 F.R.D. 60, 62(N.D. Ill.

                                              1986)(10-29 members sufficient).

                                                      32.     Illinois case law further indicates that "Nile number of class members is relevant, not

                                              determinative." Wood River Area Dev. Cop.,i98 Ill. App. 3d at 450, 555 N.E. 2d at 1153. Where the

                                              class size is smaller, other factors may come into play to demonstrate that joinder is impractical,

                                              including:(1) geographical spread of class members,(2) ease of identifying and locating class

                                              members,(3) the knowledge and sophistication of class members and their need for protection,(4)

                                              the size of class members' claims, and (5) the nature of the case. Id. at 450-51, 555 N.E. 2d at 1153-

                                              54.

                                                      33.     It is not necessary that the precise number of class members be known: "A class

                                              action may proceed upon estimates as to the size of the proposed class." In re Alcoholic Beverages Lit.,

                                              95 F.R.D. 321 (E.D.N.Y. 1982); Lewis v. Gross, 663 F.Supp. 1164, 1169 (E.D.N.Y. 1986). The Court

                                              may "make common sense assumptions in order to find support for numerosity." Evans v. United

                                              States Pipe &Foundg, 696 F.2d 925,930 (11th Cit. 1983). "The court may assume sufficient

                                              numerousness where reasonable to do so in absence of a contrary showing by defendant, since

                                              discovery is not essential to most cases in order to reach a class determination. . . . Where the exact

                                              size of the class is unknown, but it is general knowledge or common sense that it is large, the court

                                                                                                 -8-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 41 of 66 PageID #:47




                                             will take judicial notice of this fact and will assume joinder is impracticable." 2 Newberg on Class

                                             Actions (3d ed. 1995), 57.22.
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                                       34.   In the present case, Plaintiff alleges, based on the volume of Defendant's collection

                                             activity and the use of form letters, that there are more than 40 class members, making them so

                                             numerous that joinder is impracticable.

                                                       35.   While discovery will be needed to determine the precise class size, it is reasonable to

                                             infer that numerosity is satisfied. Wood River Area Dev. Corp., 198 Ill. App. 3d at 450, 555 N.E.2d at

                                             1153 (concurring with a leading scholar's assertion that a class size of 40 clearly satisfies numerosity

                                             and that a class size of 25 likely satisfies numerosity); Swiggett v. Watson, 441 F.Supp. 254, 256 (D.Del.

                                             1977)(an action challenging transfers of title pursuant to Delaware motor vehicle repairer's lien, the

                                             fact the Department of Motor Vehicles issued printed forms for such transfer was in of itself

                                             sufficient to show that the numerosity requirement was satisfied); Westcott v. CalOno, 460 F. Supp.

                                             737, 744 (D.Mass. 1978)(in action challenging certain welfare policies, existence of policies and 148

                                             families who were denied benefits to which policies applied sufficient to show numerosity, even

                                             though it was impossible to identify which of 148 families were denied benefits because of policies

                                             complained of); Carr v. Trans Union Corp., supra (Fair Debt Collection Practices Act class certified

                                             regarding defendant Trans Union's transmission of misleading collection notices to consumers in

                                             which court inferred numerosity from the use of form letters); Colbert v. Trans Union Corp., supra

                                             (same).

                                             Common Questions and Predominance

                                                 . 36.       A common question may be shown when the claims of the individual members of the

                                             class are based on the common application of a statute or they were aggrieved by the same or similar

                                             misconduct. McCarthy v. La Salle Nat'l Bank & Trust Co., 230 Ill. App. 3d 628, 634, 595 N.E.2d 149,

                                             153 (1st Dist.1992).

                                                       37.   In the present case, the predominant common questions are whether Defendant

                                                                                                -9-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 42 of 66 PageID #:48




                                             sends personal information to letter vendors and whether such practice violates the FDCPA.

                                                     38.     Where a case involves "standardized conduct of the defendants toward members of
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                             the proposed class, a common nucleus of operative facts is typically presented, and the commonality

                                             requirement . . . is usually met." Franklin v. GO ofChicago, 102 F.R.D. 944,949(N.D. Ill. 1984).

                                                     39.     The only individual issue is the identification of the class members, a matter easily

                                             ascertainable from the files of Defendant.

                                                     40.      Questions readily answerable from a party's files do not present an obstacle to class

                                             certification. Heastie v. Community Bank, 125 F.R.D. 669 (N.D.Ill. 1989)(court found that common

                                             issues predominated where individual questions of injury and damages could be determined by

                                             "merely comparing the contract between the consumer and the contractor with the contract between

                                             the consumer and Community Bank").

                                             Adequacy of Representation

                                                     41.     The class action statute requires that the class representative provide fair and adequate

                                             protection for the interests of the class. That protection involves two factors: (a) the attorney for the

                                             class must be qualified, experienced, and generally able to conduct the proposed litigation; and (b) the

                                             representative must not have interests antagonistic to those of the class. Rosario v. Livaditis, 963 F.2d

                                             1013, 1018 (7th Cir. 1992).

                                                     42.     Plaintiff understands the obligations of a class representative, and has retained

                                             experienced counsel, as is indicated by Appendix C, which sets forth counsel's qualifications.

                                                     43.     There are no conflicts between Plaintiff and the class members.

                                             Appropriateness of Class Action

                                                     44.     Efficiency is the primary focus in determining whether the class action is an

                                             appropriate method for resolving the controversy presented. Eovaldi v. First Nat'l Bank, 57 F.R.D.

                                             545 (N.D.Ill. 1972). It is proper for a court, in deciding this issue, to consider the ". .. inability of the

                                             poor or uninformed to enforce their rights, and the improbability that large numbers of class

                                                                                                 -10-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 43 of 66 PageID #:49




                                             members would possess the initiative to litigate individually." Haynes v. Logan Furniture Mart, Inc., 503

                                             F.2d 1161, 1165 (7th Cir. 1974).
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                                     45.     In this case there is no better method available for the adjudication of the claims

                                             which might be brought by each individual consumer. The vast majority of consumers are

                                             undoubtedly unaware that their rights are being violated. In addition, the modest size of the claims

                                             makes it unlikely that consumers would be able to pay to retain counsel to protect their rights on an

                                             individual basis.

                                                     46.     The special efficacy of the consumer class action has been noted by the courts and is

                                             applicable to this case:

                                                     A class action permits a large group of claimants to have their claims adjudicated in a single
                                                     lawsuit. This is particularly important where, as here, a large number of small and medium
                                                     sized claimants may be involved. In light of the awesome costs of discovery and trial, many
                                                     of them would not be able to secure relief if class certification were denied . . . .

                                             In re Folding Carton Antitrust Lit., 75 F.R.D. 727, 732 (N.D.Ill. 1977)(citations omitted).) Another

                                             court noted:

                                                     Given the relatively small amount recoverable by each potential litigant, it is unlikely that,
                                                     absent the class action mechanism, any one individual would pursue his claim, or even be able
                                                     to retain an attorney willing to bring the.action. As Professors Wright, Miller and Kane have
                                                     disCussed, in analyzing consumer protection class actions such as the instant one,'typically the
                                                     individual claims are for small amounts; Which means that the injured parties would not be
                                                     able to bear the significant litigation expenses involved in suing a large corporation on an
                                                     individual basis. These financial barriers may be overcome by permitting the suit to be
                                                     brought by one or more consumers on behalf of others who are similarly situated.' 7B
                                                     Wright et al., §1778, at 59; see e.g., Phillips Petroleum Co. v. Shutts, 472 U.S. 797,809 (1985)
                                                    ('Class actions...may permit the plaintiff to pool claims which would be uneconomical to
                                                     litigate individually.') The public interest in seeing that the rights of consumers are vindicated
                                                     favors the disposition of the instant claims in a class action form.

                                             Lake v. First Nationwide Bank, 156 F.R.D. 615 at 628,629 (E.D.Pa 1994).

                                                                                        CONCLUSION

                                                    47.      The Court should certify this action as a class action.




                                                                                               -11-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 44 of 66 PageID #:50




                                                                                  Respectfully submitted,

                                                                                 /s/DanielA. Edelman
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                                                                 Daniel A. Edelman


                                             Daniel A. Edelman(ARDC 0712094)
                                             Dulijaza (Julie) Clark(ARDC 6273353)
                                              Samuel Park(ARDC 6333176)
                                             EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
                                             20 South Clark Street, Suite 1500
                                              Chicago,IL 60603-1824
                                             (312) 739-4200
                                             (312) 419-0379(FAX)
                                             Email address for service: courtecl@edcombs.com
                                              Atty. No. 41106
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 45 of 66 PageID #:51




                                                                               CERTIFICATE OF SERVICE

                                                    I,Daniel A. Edelman, certify that on July 20,2021, or as soon as feasible thereafter, I had a
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                             copy of this document placed for service with the complaint.




                                                                                            s/DanielA. Edelman
                                                                                           Daniel A. Edelman




                                                                                              -13-
FILED DATE: 7/20/2021 10:20 AM 2021CH03530
                                             Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 46 of 66 PageID #:52




                                                                  V XICINaddV
                                     Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 47 of 66 PageID #:53


                                                                                                                                                        ft.aitisis
                               P.O. Boit 390846                                                                                         raDius 1,1on;$1
                                                                                                                                               Solutions MC
                               Minneapolis, MN 55439
                               Mail Code CAPS
                                                                                                                                           e
                                                                                                                        Radius Reference Ltl);:o..,
 21 10:20 AM 2021CH03530




                                                                                                     1111111111,
                                                                                                   Radius Global Solutions
                               ...1fi1li,111.111.11111,111111,
                                                              1111111.1..1.111110thiqui"1          P.O. Box 390848
                                        LAUREN BIANCHI                                             Minneapolis, MN 55439
                                                                                                                                                  I"111111111111111
                                                                                                   l'IIIII1111111111111111"1111.111111IIIIIIIIIII

 c
 c                                                                                                                                                 ext 3834
                                                                                                                    Customer Service: 800-269-7034
 L                                                                                                                                                    TIME
       December 23, 2020                                                                           OFFICE      HOURS: MON - FRI: 8AM - 5PM CENTRAL
....„„,fle..dius Reference Number                                                           810       Creditor:
        Account                                                                             0
        Balance Due:



                                                                           We Would Like to Help You Resolve Your Account
                            Dear Lauren Bianchi,
                            On 12/21/20                                                                    authorized Radius Global Solutions to collect this debt
                            on their behalf.
                            Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt, or any portion
                            thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days after receiving this notice that
                            you dispute the validity of this debt, or any portion thereof, this office will obtain verification of the debt or obtain a copy of a
                           judgment and mail you a copy of such judgment or verification. If you request of this office in writing within 30 days after
                           receiving this notice this office will provide you with the name and address of the original creditor, if different from the current
                           creditor.
                           We look forward to hearing from you.

                           Thank you,
                           Radius Global Solutions
                           800-269-7034 ext 3834
                                                                               Payment Methods
                                    Online: paymentportal.radiusgs.com using the account information referenced above and pin number 11623
                                                                         Phone: 800-269-7034 ext 3834
                                                                 Mail: P.O. Box 390846, Minneapolis, MN 55439
          Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 48 of 66 PageID #:54                  •••.••.OR ',Ail 1St•lo ••••. •4444444{),,,./A...,•,
                                                                                                                                                         #   .. 11111
                                                                                                                                      t int1.11:o., Oslo:




                                                                                     IREENEMignaustunnam
                    ."1""ill.q$41/P•II, II •
                  1
                  :0.4    LALIRE:N   "i ..(''111I,t
                   .74
                                                 '"1.                                Rnr15•5 (3Inb1 8olistios4
                                                     11111/11/01.1I11.1.4              r) Wove 3tInn4e)
                                                                                     MIIII•rttirte•11?1, ryiN 55439
                                                                                     vil,119,ili•iilt.,1,1*.4111••tibilnitnnin..1•1111%"9*

            O
              rm43,t14.4,                                                                                                                 IN(111.7.11M-7133.1 et'141.4.
         • q01:01,41.                                                                                        .•
                                                                                                             C
         A ccount #.        Ttcu Nis                                                                    ,
                                                                                               1.1•104,11 t73.                    SAM - 5F.54C.ENTRAL                   TtiviE
         Balance                                                            (10019       credliutt
                 Ou




      Dear
            Lauren                                      We Would Like to Help You Resolve Your Account
                    Bianch,.
     On
         12/21/20
     on their
              behat
     Unless you no                                                                 . authorized Radius Global Solutions to collect this debt
    thereof,         t y this
             this office       office within 30 days
   you dispute            will assume this            after
  j
            ute the
                      vaiiditY of this       debt is valid receiving  this notice that you dispute the validity Of this debt,ortahnisynOor
                                                            if you notify this office
                                                                                                                                           teelonxhat
   udgment and mail                     debt or any PoniIon
                                                          .                           In writing within 30 days after receiving
 receiving               you u a copy of such                 thereof, this office
                                                                              .     '       ' verification
                                                                                   will obtain
 creditor. this notice this office will provide judgment or                                             . of
                                                               verification If you request of this office
                                                                                                                             obtain a Copy at a
                                                                                                            . the debt .Or_ .1.1 30 days attar
                                                     YOu with the name and                                  in writingwithin
                                                                                address of the original creditor, if different from the current
 We look
          forward to hearing from you.
Thank you,
                    -
Radius Global Solutions
800-269-7034 ext 3834

           Online:                                                   Payment Methods
                   paymentportalsadiusgs.corn                using the account Information
                                                              Phone: 800-269-7034 ext 3834 referenced above and pin number 11623
                                                      Mail: P.O. Box 390846,
                                                                             Minneapolis, MN 55439




    This is an attempt to collect a debt by a debt collector and any information obtained will be used for that purpose.
                   This communication is sent to you by Radius Global Solutions LLC, a debt collector.
                            Calls to or from this company are recorded and may be monitored.
                     Our physical address is: 7831 Gienroy Rd. Suite 250 Minneapolis, MN 55439.
                                                                                                                                                            13919E0200-5M
FILED DATE: 7/20/2021 10:20 AM 2021CH03530   Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 49 of 66 PageID #:55




                                                                  a XICINUchIV
         Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 50 of 66 PageID #:56

                                  Vv.
                                                                                                                          Radius
                                                                                                                          Clo
                                                                                                                          solutions u.c
           P.O. Box 390848
                                                                                                           raD1US     garairliff"
           Minneapolis, MN 55439                                                              adius Reference Number:
                                                                                            R                 Balance Due:


                                                                       111111111111111 111111111111111111111111rill
                                                                                                               1

                                                                         Radius Global Solutions
                                                                         P.0, Box 390846
                 LAUREN BIANCHI                                          Minneapolis, MN 55439
                                                                                                                            1111"1
                                                                         W illiiiallilliiiiiilln+1111111'111"111"1111111111,


                                                                                                                         3834
                                                                                      Customer Service. 800-269-7034 ext
   May 29. 2021
   Radius Reference Number
                                                                         OFFICE HOURS: mON -      8AM - 5Ptvt CENTRAL TIME
                                                                            creditor.
   Account111111111.111
   .
   Balance



                                               Resolve your account in 3 or 6 payments!

     Dear Lauren Bianchi,
                                                               R., the creditor of your account, has-placed the above referenced
      account with Radius Global Solutions for collection. In order to assist you in resolving this debt, we are offering you the
      following payment options that may better fit your budget.
      Offer Resolve your account for                                                                 III II. If you need additional time
     to respond to this offer, please contact us. The payments can be no more than  -      i i s apiltDpon receipt and clearance of
                                                                                         311
     all three payments, we will send you a letter confirming that the above referenced account has been resolved.
    Offer II: Resolve your account foril                                  l111.11111111111.11111.111.1f you need additional time to
    respond to this offer, please contact us. The payments can be no more than 30 days apart. Upon receipt and clearance of all
   six payments, we will send you a letter confirming that the above referenced account has been resolved.
  Should you fail to complete the arrangement proposed under Offer I or Offer IL the offers will be cancelled and any payments
  Made will be applied to the balance due shown above. Please note, we are not obligated to renew these offers. lt you would
 like to lake advantage of one of the offers listed above, or if you would prefer to make smaller payments over time, please
feel free to call us at 800-269-7034 ext 3834.
Thank you.
Radius Global Solutions




                                                                                                                    .         SAtiO"‘Ilt\W
                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 51 of 66 PageID #:57




                                                                                                                Ww.••••   ,..001*••••




             I Pay Online: paymentportal.radiusgs.com using the account information referenced above and pin number 26371
               Pay by Phone: Please call Radius Global Solutions toll-free at 800-269-7034 ext 3834.
             ,,,We offer check by phone, Western Union, and debit card.


)*:        I Pay by Mail: Send payments to P.O. Box 390846, Minneapolis, MN 55439.

      This is an attempt to collect a debt by a debt collector and any information obtaine
                                                                                            d will be used for that purpose.
                          This communication is sent to you by Radius Global Solutions LLC, a debt
                                                                                                    collector.
                                  Calls to or from this company are recorded and may be monitored.
                             Our physical address is: 7831 Glenroy Rd. Suite 250 Minneap
                                                                                         olis, MN 55439.

                                                                                                                             139197-CAPS-12794




            0£9£01-10 1.Z0Z   OZ:0   ZOZ/OZ/L :31v0 0311d
FILED DATE: 7/20/2021 10:20 AM 2021CH03530   Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 52 of 66 PageID #:58




                                                                  D XIIINHcIdV
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 53 of 66 PageID #:59




                                             Atty. No. 41106
                                                           IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                                                              COUNTY DEPARTMENT,CHANCERY DIVISION
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                             LAUREN BIANCHI,
                                             on behalf of Plaintiff and a class,

                                                                      Plaintiff,

                                                     vs.

                                             RADIUS GLOBAL SOLUTIONS LLC,

                                                                      Defendant.


                                                                       DECLARATION OF DANIEL A. EDELMAN


                                                     Daniel A. Edelman declares under penalty of perjury, as provided for by 735 ILCS 5/1-109,
                                             that the following statements are true:

                                                      1.     Edelman, Combs,Latturner & Goodwin,LLC, has 6 principals, Daniel A.
                                             Edelman, Cathleen M. Combs,Tara L. Goodwin,Julie Clark, Heather Kolbus, and Cassandra P.
                                             Miller, and four associates. Member James 0. Latturner retired in 2020.

                                                       2.       Daniel A. Edelman is a 1976 graduate of the University of Chicago Law
                                              School. From 1976 to 1981 he was an associate at the Chicago office of Kirkland & Ellis with heavy
                                              involvement in the defense of consumer class action litigation (such as the General Motors Engine
                                              Interchange cases). In 1981 he became an associate at Reuben & Proctor, a medium-sized firm
                                              formed by some former Kirkland & Ellis lawyers, and was made a partner there in 1982. From the
                                              end of 1985 he has been in private practice in downtown Chicago. Virtually all of his practice
                                             involves litigation on behalf of consumers, through both class and individual actions. He is the
                                              author of the chapters on the "Fair Debt Collection Practices Act," "Truth in Lending Act," and
                                             "Telephone Consumer Protection Act" in Illinois Causes ofAction (Ill. Inst. For Cont. Legal Educ.
                                              2020 and earlier editions), author of the chapter on the Telephone Consumer Protection Act in
                                             Federal Deception Law (National Consumer Law Center 2013 Supp.), author of Collection Litigation:
                                              Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2008, 2011, 2014, 2019), and Collection Litigation:
                                              Representing the Debtor (Ill. Inst. Cont. Legal Educ. 2014); author of Chapter 5,"Predatory Lending
                                              and Potential Class Actions," in RealEstate Litigation (Ill. Inst. For Cont. Legal Educ. 2020 and earlier
                                              editions), co-author of Rosmarin & Edelman, Consumer Class Action Manual(2d-4th editions, National
                                              Consumer Law Center 1990, 1995 and 1999); author of Representing Consumers in Litigation with Debt
                                              Buyers(Chicago Bar Ass'n 2008); Predatory Mortgage Lending (Ill. Inst. for Cont. Legal. Educ. 2008,
                                             2011), author of Chapter 6,"Predatory Lending and Potential Class Actions," in Real Estate Litigation
                                             (Ill. Inst. For Cont. Legal Educ. 2004, 2008, 2014), Illinois Consumer Law,in Consumer Fraud and
                                             Deceptive Business Practices Act and Related Areas Update (Chicago Bar Ass'n 2002); Payday Loans:
                                             Big Interest Rates and Little Regulation, 11 Loy.Consumer L.Rptr. 174 (1999); author of Consumer Fraud
                                              and Insurance Claims, in Bad Faith and Extracontractual Damage Claims in Insurance Litigation,
                                              Chicago Bar Ass'n 1992; co-author of Chapter 8,"Fair Debt Collection Practices Act," Ohio Consumer
                                             Law (1995 ed.); co-author of Fair Debt Collection: The Needfor Private Enforcement, 7 Loy.Consumer
                                             L.Rptr. 89 (1995); author of An Overview ofThe Fair Debt Collection Practices Act,in Financial Services

                                                                                                - -
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 54 of 66 PageID #:60




                                              Litigation, Practicing Law Institute (1999); co-author of Residential Mortgage Litigation, in Financial
                                             Services Litigation, Practicing Law Institute (1996); author of Automobile Leasing: Problems and
                                             Solutions, 7 Loy.Consumer L.Rptr. 14(1994); author of Current Trends in Residential Mortgage Litigation,
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                              12 Rev. of Banking & Financial Services 71 (April 24, 1996); co-author of Illinois Consumer Law
                                             (Chicago Bar Ass'n 1996); co-author of D. Edelman and M. A. Weinberg,Attorney Liability Under the
                                             Fair Debt Collection Practices Act(Chicago Bar Ass'n 1996); and author of The Fair Debt Collection
                                             Practices Act: Recent Developments, 8 Loy.Consumer L. Rptr. 303 (1996), among others. Mr. Edelman
                                             is also a frequent speaker on consumer law topics for various legal organizations including the
                                              Chicago Bar Association, the National Consumer Law Center's Consumer Rights Litigation
                                              Conference, and the Illinois Institute for Continuing Legal Education, and he has testified on behalf
                                              of consumers before the Federal Trade Commission and the Illinois legislature. He is a member of
                                              the Illinois bar and admitted to practice in the following courts: United States Supreme Court,
                                             Seventh Circuit Court of Appeals, First Circuit Court of Appeals, Second Circuit Court of Appeals,
                                             Third Circuit Court of Appeals, Fifth Circuit Court of Appeals, Sixth Circuit Court of Appeals,
                                             Eighth Circuit Court of Appeals, Ninth Circuit Court of Appeals, Tenth Circuit Court of Appeals,
                                             Eleventh Circuit Court of Appeals, United States District Courts for the Northern and Southern
                                             Districts of Indiana, United States District Courts for the Northern, Central, and Southern Districts
                                              of Illinois, United States District Courts for the Eastern and Western Districts of Wisconsin, and the
                                             Supreme Court of Illinois. He is a member of the Northern District of Illinois trial bar.

                                                      3.       Cathleen M. Combs is a 1976 graduate of Loyola University Law School. From
                                              1984-1991, she supervised the Northwest office of the Legal Assistance Foundation of Chicago,
                                              where she was lead or co-counsel in class actions in the areas of unemployment compensation,
                                              prison law, social security law, and consumer law. She joined what is now Edelman, Combs,
                                             Latturner & Goodwin,LLC in early 1991 and became a named partner in 1993. Ms. Combs
                                              received an Award for Excellence in Pro Bono Service from the Judges of the United States District
                                              Court for the Northern District of Illinois and the Chicago Chapter of the Federal Bar Association
                                              on May 18, 2012. Ms. Combs has argued over fifteen cases in the 1st, 3rd and 7th Circuit Court of
                                              Appeals and the Illinois Appellate Court, and she is a frequent speaker on consumer law topics at
                                              various legal organizations including the Chicago Bar Association, the National Consumer Law
                                              Center's Consumer Rights Litigation Conferences, and the Practicing Law Institute's Consumer
                                              Financial Services Institute. Ms. Combs is coauthor of The Bankruptg Practitioner's Guide to Consumer
                                             Financial Services Actions After the Subprime Mortgage Crisis (LRP Publications 2010). Her reported
                                              decisions include: Suesz v. Med-1 Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc); Siwulec v. J.M.
                                             Adjustment Servs., LLC,465 Fed. Appx. 200 (3d Cir. 2012); Nielsen v. Dickerson, 307 F.3d 623 (7th Cir.
                                             2002); Chandlery. American General Finance, Inc., 329 Ill. App.3d 729, 768 N.E.2d 60 (1st Dist. 2002);
                                             Miller v. McCalla Raymer, 214 F.3d 872 (7th Cir. 2000); Bessette v. Avco Financial Services, 230 F.3d 439
                                             (1" Cir. 2000); Emeg v. American Gen. Fin., Inc., 71 F.3d 1343 (7th Cir. 1995); McDonald v. Asset
                                             Acceptance, LLC, 296 F.R.D. 513(E.D.Mich. 2013); and Tocco v. Real Time Resolutions, 48 F.Supp.3d
                                             535 (S.D.N.Y. 2014). She is a member of the Illinois bar and admitted to practice in the following
                                              courts: United States District Courts for the Northern, Central and Southern Districts of Illinois,
                                              United States District Courts for the Northern and Southern Districts of Indiana, Seventh Circuit
                                              Court of Appeals, Third Circuit Court of Appeals, Fifth Circuit Court of Appeals, and Tenth Circuit
                                              Court of Appeals. She is a member of the Northern District of Illinois trial bar.

                                                      4.       James 0. Lattumer (refired 2020) is a 1962 graduate of the University of
                                             Chicago Law School. Until 1969, he was an associate and then a partner at the Chicago law firm of
                                             Berchem, Schwanes & Thuma. From 1969 to 1995 he was Deputy Director of the Legal Assistance
                                             Foundation of Chicago, where he specialized in consumer law,including acting as lead counsel in
                                             over 30 class actions. His publications include Chapter 8 ("Defendants") in Federal Practice Manualfor
                                             Legal Services Attorngs(M. Masinter, Ed., National Legal Aid and Defender Association 1989);
                                             Governmental Tort Immuni0 in Illinois, 55 Ill.B.J. 29 (1966); Illinois Should Explicit/y Adopt the Per Se Rule

                                                                                                  -2-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 55 of 66 PageID #:61




                                             for Consumer.Fraud Act Violations, 2 Loy.Consumer L.Rep. 64(1990), and Illinois Consumer Law
                                             (Chicago Bar Ass'n 1996). He has taught in a nationwide series of 18 Federal Practice courses
                                              sponsored by the Legal Services Corporation, each lasting four days and designed for attorneys with
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                              federal litigation experience. He has argued over 30 appeals, including two cases in the United States
                                              Supreme Court, three in the Illinois Supreme Court, and numerous cases in the Seventh, Third,
                                              Fifth, and Eleventh Circuits. Mr. Latturner was involved in many of the significant decisions
                                              establishing the rights of Illinois consumers. He is a member of the Northern District of Illinois
                                              trial bar.

                                                      5.       Tara L. Goodwin is a graduate of the University of Chicago (B.A., with general
                                              honors, 1988) and Illinois Institute of Technology, Chicago-Kent College of Law (ID., with high
                                              honors,1991). Ms. Goodwin was Chair of the Chicago Bar Association's Consumer Law Committee
                                             from 2007 - 2010, and she has previously been on the faculty of the Practicing Law Institute's
                                              Consumer Financial Services Institute in Chicago, speaking on issues relating to the Fair Debt
                                              Collection Practices Act and mortgage litigation. Ms. Goodwin spoke at the 2016 Conference on
                                              Consumer Finance Law on mortgage servicing issues. Ms. Goodwin has also been a frequent
                                              speaker at the Chicago Bar Association, speaking on topics such as how to assist consumers with
                                              credit reporting problems, developments in class action law and arbitration agreements in consumer
                                              contracts. Reported Cases. Aleksic v. Experian Information Solutions, Inc., 13cv7802, 2014 WL
                                             2769122, 2014 U.S. Dist. LEXIS 83086 (N.D.Ill. June 18, 2014); Taylor v. ScreeningReports, Inc.,
                                              13cv2886, 2015 WL 4052824, 2015 U.S. Dist. LEXIS 86262 (N.D.Ill. July 2, 2015); Williams v.
                                              Chartwell Financial Services, Ltd,204 F.3d 748 (7th Cir. 2000); Hillenbrand v. Meyer Medical Group, 288
                                              Ill.App.3d 871, 682 N.E.2d 101 (1st Dist. 1997), later opinion, 308 M.App.3d 381, 720 N.E.2d 287
                                             (1st Dist. 1999); Bessette a Avco Fin. Sews., 230 F.3d 439 (1" Cit. 2000); Large v. Conseco Fin. Servicing
                                              Co., 292 F.3d 49(1" Cit. 2002); Flippin v. Aurora Bank, FSB, 12cv1996, 2012 \XTL 3260449 ,2012 U.S.
                                             Dist. LEXIS 111250 (N.D.Ill. Aug. 8,2012); Henry v. Teletrack, Inc., 11cv4424, 2012 WL 769763,
                                             2012 U.S. Dist. LEXIS 30495 (N.D.Ill. March 7, 2012); Kesten v. Ocwen Loan Servicing, LLC,11cv
                                             6981, 2012 WL 426933, 2012 U.S. Dist. LEXIS 16917 (N.D.Ill. Feb. 9, 2012); Bunton v. Cape Cod
                                                      LLC,09cv1044, 2009 WL 2139441, 2009 U.S. Dist. LEXIS 57801 (C.D.Ill. July 6,2009);
                                              Wilson v. Harris N.A., 06cvJu1y 9, 20205840, 2007 WL 2608521, 2007 U.S. Dist. LEXIS 65345
                                             (N.D.Ill. Sept. 4,2007); Carbajal v. Capital One, 219 F.R.D. 437 (N.D.Ill. 2004); Russo v. B&B Catering,
                                             209 F.Supp.2d 857 (N.D.Ill. 2002); Romaker v. Crossland Mtg. Co., 94cv3328, 1996 WL 254299, 1996
                                              U.S.Dist. LEXIS 6490 (N.D.Ill. May 10, 1996); Mount v. LaSalle Bank Lake View, 926 F.Supp. 759
                                             (N.D.Ill 1996). Ms. Goodwin is a member of the Illinois bar and is admitted in the Seventh, First,
                                              and D.C. Circuit Courts of Appeals, and the United States District Courts for the Northern and
                                              Central Districts of Illinois, and the Northern District of Indiana. She is also a member of the
                                              Northern District of Illinois trial bar.

                                                       6.       Julie Clark (nee Cobalovic) is a graduate of Northern Illinois University (B.A.,
                                              1997) and DePaul University College of Law (J.D., 2000). Reported Cases: Ballard RN Center, Inc. v.
                                              Kohll's Pharmary and Homecare, Inc., 2015 IL 118644, 48 N.E.3d 1060 (M.Sup.Ct.); Record-A-Hit, Inc. v.
                                              Nat'L Fire Ins. Co., 377 Ill. App. 3d 642; 880 N.E.2d 205 (1" Dist. 2007);,Qualkenbush v. Ham:J.. Trust
                                              &Savings Bank, 219 F. Supp.2d 935 (N.D.Ill. 2002); Covington-McIntosh v. Mount Glenwood Memory
                                              Gardens, 00cv186, 2002 WL 31369747, 2002 U.S. Dist. LEXIS 20026 (N.D.Ill., Oct. 21, 2002), later
                                              opinion, 2003 WL 22359626, 2003 U.S. Dist. LEXIS 18370 (N.D.Ill. Oct. 15, 2003); Western Ry.
                                              Devices Corp. v. Lusida Rubber Prods., 06cv52, 2006 WL 1697119, 2006 U.S. Dist. LEXIS 43867
                                             (N.D.Ill. June 13, 2006); Nautilus Ins. Co. v. Bag Drop Off LLC,06cv4286, 2007 U.S. Dist. LEXIS
                                             42380 (N.D.Ill. June 4, 2007); Ballard Nursing Center, Inc. v. GF Healthcare Products, Inc., 07cv5715,
                                              2007 WL 3448731, 2007 U.S. Dist. LEXIS 84425 (N.D.Ill. Nov. 14, 2007); Sadowski v. Medi Online,
                                             LLC,07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill. May 17, 2008); Sadowski
                                              v. OCO Biomedical, Inc., 08cv3225, 2008 WL 5082992, 2008 U.S. Dist. LEXIS 96124 (N.D.Ill. Nov.
                                              25, 2008); ABC Bus. Forms, Inc. v. Pridamor, Inc., 09cv3222, 2009 WL 4679477, 2009 U.S. Dist. LEXIS

                                                                                                -3-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 56 of 66 PageID #:62




                                             113847 (N.D.Ill. Dec. 1, 2009); Glen Elbui Pharmag v. Promius Pharma, LLC,09cv2116, 2009 WL
                                             2973046, 2009 U.S. Dist. LEXIS 83073 (N.D.Ill. Sept. 11,2009); Garrett v. Ragle Dental Lab., Inc.,
                                             10cv1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS 108339 (N.D.Ill. Oct. 12, 2010); Garrett v.
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                             Sharps Compliance, Inc., 10cv4030, 2010 WL 4167157, 2010 U.S. Dist. LEXIS 109912 (N.D.Ill. Oct.
                                             14, 2010).

                                                       7.      Heather A. Kolbus (nee Piccirilli) is a graduate of DePaul University (B.S. cum
                                              laude, 1997), and Roger Williams University School of Law (J.D., 2002). Reported Cases: Clark v.
                                             Expelian Info. Solutions, Inc., 8:00cv1217-22, 2004 WL 256433, 2004 U.S. Dist. LEXIS 28324 (D.S.C.,
                                             Jan. 14, 2004); DeFrancesco v. First Horizon Home Loan Corp., 06cv0058, 2006 WL 3196838, 2006 U.S.
                                             Dist. LEXIS 80718 (S.D.Ill. Nov. 2, 2006);Jeppesen v. New Century Mortgage Corp., 2:05cv372, 2006
                                              WL 3354691, 2006 U.S. Dist. LEXIS 84035 (N.D.Ind. Nov. 17, 2006); Benedia v. Super Fair Cellular,
                                             Inc., 07cv1390, 2007 WL 2903175, 2007 U.S. Dist. LEXIS 71911 (N.D.Ill. Sept. 26, 2007); Gonzalez
                                              v. Codilis &Assocs., P.C,03cv2883, 2004 WL 719264, 2004 U.S. Dist. LEXIS 5463 (N.D.Ill. March
                                             30, 2004); Centerline Equipment Corp. v. Banner Personnel Svc., Inc., 07cv1611, 2009 WL 1607587, 2009
                                              U.S. Dist. LEXIS 48092 (N.D.Ill. June 9,2009); R. Rudnick & Co. v. G.F. Protection, Inc., 08cv1856,
                                             2009 \XTL 112380, 2009 U.S. Dist. LEXIS 3152 (N.D.Ill. Jan. 15, 2009); Pollack v. Cunningham
                                             Financial Group, LLC,08cv1405, 2008 WL 4874195, 2008 U.S. Dist. LEXIS 4166 (N.D.Ill. June 2,
                                             2008); Pollack v. Fitness Innovative Techs., LLC,08 CH 03430, 2009 WL 506280, 2009 TCPA Rep. 1858
                                             (Ill. Cir. Ct.,Jan. 14, 2009); R. Rudnick & Co. v. Brilliant Event Planning, Inc., No. 09 CH 18924, 2010
                                              WL 5774848, 2010 TCPA Rep. 2099 (Ill. Cir. Ct., Nov. 30, 2010).

                                                       8.       Cassandra P. Miller is a graduate of the University of Wisconsin - Madison
                                             (B.A. 2001) and John Marshall Law School O.D. magna cum laude 2006). Reported Cases: Pietras v.
                                             Sentry Ins. Co., 513 F.Supp.2d 983 (N.D.Ill. 2007); Hernandezv. Midland Credit Mgmt., 04cv7844, 2007
                                              WL 2874059, 2007 U.S. Dist. LEXIS 16054 (N.D.Ill. Sept. 25, 2007); Balogun v. Midland Credit Mgmt.,
                                              1:05cv1790, 2007 WL 2934886, 2007 U.S. Dist. LEXIS 74845 (S.D.Ind. Oct. 5, 2007); Herkert v.
                                              MRC Receivables Corp., 655 F. Supp. 2d 870 (N.D.Ill. 2008); Miller v. Midland Credit Management, Inc.,
                                             08cv780, 2009 WL 528796, 2009 U.S. Dist. LEXIS 16273 (N.D.Ill. March 2, 2009); Frydman U.
                                             PorffOlio Recovery Associates, LLC,11cv524, 2011 WL 2560221, 2011 U.S. Dist. LEXIS 69502 (N.D.Ill.
                                             June 28, 2011).

                                                     9.      Associates:

                                                            a.       David Kim is a graduate of the University of Illinois (B.A., 2001, M.A.,
                                             2004) and Illinois Institute of Technology, Chicago-Kent College of Law (J.D., 2010).

                                                              b.      Carly Cengher is a graduate of the University of Oregon (B.A., 2011),
                                               the University of California (M.A., 2015), and the University of New Hampshire School of Law
                                              O.D. 2019). She is a member of the Illinois Bar.

                                                            c.      Samuel Park is a graduate of University of Illinois Urbana-Champaign
                                             (B.A., 2012) and University of California, Irvine School of Law (J.D., 2018). He is a member of the
                                              Illinois Bar.

                                                            d.     Kasun Wijegunawardana is a graduate of Cornell College (B.A. 2010) and
                                             Loyola University Chicago Law School (J.D., 2019).

                                                     10.     The firm also has a dozen legal assistants and support staff.

                                                    11.    Since its inception, the firm has recovered more than $500 million for
                                             consumers. The types of cases handled by the firm are illustrated by the following:

                                                                                               -4-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 57 of 66 PageID #:63




                                                       12.       Collection practices: The firm has brought numerous cases under the
                                              Fair Debt Collection Practices Act, both class and individual. Decisions include: Jenkins v. Heinh6 25
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                              F.3d 536 (7th Cir. 1994), affd 514 U.S. 291 (1995)(FDCPA coverage of attorneys); Sues.?: v. Med-1
                                              Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc);Janetos v. Fulton, Friedman & Cu/lace, 1,1 P,825
                                              F.3d 317 (7th Cir. 2016); Barbato v. Grgstone Alliance, LLC,916 F.3d 260(3d Cir. 2019); Phillips v.
                                              Asset Acceptance, LLC,736 F.3d 1076 (7th Cir. 2013); Soppet v. Enhanced Recovery Co., 679 F.3d 637 (7th
                                              Cir. 2012); Ruth v. Triumph Partnerships, 577 F.3d 790 (7t Cir. 2009); Hale v. Afni, Inc., 08cv3918, 2010
                                              WL 380906, 2010 U.S. Dist. LEXIS 6715 (N.D.Ill. Jan. 26, 2010); Parkis v. Arrow Fin Servs., 07cv410,
                                              2008 WL 94798, 2008 U.S. Dist. LEXIS 1212(N.D.M.Jan. 8, 2UU8); Foster v. Velocio Investments,
                                             07cv824, 2007 WL 2461665, 2007 U.S. Dist. LEXIS 63302(N.D. M. Aug. 24, 2007); Foreman v. PRA
                                                  LLC,05cv3372, 2007 WL 704478, 2007 U.S. Dist. LEXIS 15640(N.D. Ill. March 5, 2007);
                                              Schutz v. Arrow Fin. Services, 465 F. Supp. 2d 872 (N.D.Ill. 2006); McMahon v. LVNV Funding, LLC,
                                              744 F.3d 1010 (7th Cir. 2014), later opinion, 807 F.3d 872 (7th Cir. 2015)(collection of time-barred
                                              debts); Siwulec v. J.M. Adjustment Servs., LLC,465 Fed. Appx. 200(3d Cir. 2012)(activities of
                                              mortgage company field agents); Fields v. Wilber Law Firm, P.C,383 F.3d 562(7th Cir. 2004); Peter v.
                                              GC Servs. LP., 310 F.3d 344(5th Cir. 2002); Nielsen v. Dickerson, 307 F.3d 623(7th Cir. 2002)(attorney
                                              letters without attorney involvement); Boyd v. Wexler, 275 F.3d 642(7th Cir. 2001); Miller v. McCalla,
                                              Raymer, Padrick, Cobb, Nichols, & Clark, LLC,214 F.3d 872(7th Cir. 2000);Johnson v. Revenue
                                              Management, Inc., 169 F.3d 1057 (7th Cir.1999); Keele v. Wexler & Wexler, 95cv3483, 1995 WL 549048,
                                              1995 U.S.Dist. LEXIS 13215 (N.D.Ill. Sept. 12, 1995)(motion to dismiss), later opinion, 1996 WL
                                              124452, 1996 U.S.Dist. LEXIS 3253 (N.D.Ill., March 18, 1996)(class), affd, 149 F.3d 589 (7th Cir.
                                              1998); Mace v. Van Rir Credit Corp., 109 F.3d 338 (7th Cir. 1997); Maguire v. Citicorp Retail Services, Inc.,
                                              147 F.3d 232(2nd Cir. 1998); Young v. Citicorp Retail Services, Inc., 97-9397, 1998 U.S.App. LEXIS
                                              20268, 159 F.3d 1349 (2nd Cir., June 29, 1998)(unpublished); Charles v. Lundgren &Assocs., P.C.,
                                              119 F.3d 739 (9th Cir. 1997); Avila v. Rubin, 84 F.3d 222 (7th Cir. 1996), affg Avila v. Van RR Credit
                                              Corp., 94cv3234, 1994 WL 649101, 1994 U.S. Dist. LEXIS 16345 (N.D.Ill., Nov. 14, 1994), later
                                              opinion, 1995 WL 22866, 1995 U.S. Dist. LEXIS 461 (N.D.Ill.,Jan. 18, 1995), later opinion, 1995
                                              WL 41425, 1995 U.S. Dist. LEXIS 461 (N.D.Ill.,Jan. 31, 1995), later opinion, 1995 WL 55255, 1995
                                              U.S. Dist. LEXIS 1502 (N.D.Ill., Feb. 8, 1995), later opinion, 1995 WL 683775, 1995 U.S.Dist.
                                              LEXIS 17117 (N.D.Ill., Nov. 16, 1995); Tolentino v. Friedman, 833 F.Supp. 697 (N.D.Ill. 1993), affd
                                             in part and rev'd in part, 46 F.3d 645 (7th Cir. 1995); Diat. v. Residential Credit Solutions, Inc., 965
                                              F.Supp.2d 249 (E.D.N.Y. 2013), later opinion, 297 F.R.D. 42(E.D.N.Y. 2014),later opinion, 299
                                              F.R.D. 16 (E.D.N.Y. 2014); Stubbs v. Cavalry SPVI,12cv7235, 2013 WL 1858587, 2013 U.S. Dist.
                                              LEXIS 62648 (N.D.Ill., May 1, 2013); Osborn v. J.R.S.-I., Inc.„ 949 F. Supp. 2d 807 (N.D.Ill. 2013);
                                              Terech v. First Resolution Mgmt. Corp., 854 F.Supp.2d 537, 544 (N.D.Ill. 2012); Casso v. LVNV Funding,
                                             LLC, 955 F. Supp. 2d 825 (N.D.Ill. 2013); Simkus v. Cavalry Porffolio Services, LLC,11cv7425, 2012
                                              WL 1866542, 2012 U.S. Dist. LEXIS 70931 (N.D.Ill., May 22, 2012); McDonald v. Asset Acceptance
                                             LLC,296 F.R.D. 513(E.D.Mich. 2013); Ramire.z v. Apex Financial Management, LLC,567 F. Supp.2d
                                              1035 (N.D. Ill. 2008); Cotton v. Asset Acceptance, LLC, 07cv5005, 2008 WL 2561103, 2008 U.S. Dist.
                                             LEXIS 49042 (N.D.Ill.,June 26, 2008); Brfford v. Palisades Collection, LLC,552 F. Supp. 2d 800
                                             (N.D.Ill. 2008); Martin v. Cavalry Portfolio Sem., LLC,07cv4745, 2008 WL 4372717, 2008 U.S. Dist.
                                             LEXIS 25904 (N.D.Ill., March 28, 2008); Ramire.zy. Palisades Collection LLC,250 F.R.D. 366 (N.D.Ill.
                                             2008)(class certified), later opinion,07cv3840, 2008 WL 2512679, 2008 U.S. Dist. LEXIS 48722
                                             (N.D.Ill.,June 23, 2008)(summary judgment denied); Hernande.z v. Midland Credit Mgmt.,04cv7844,
                                             2007 WL 2874059, 2007 U.S. Dist. LEXIS 16054 (N.D.Ill., Sept. 25, 2007)(balance transfer
                                              program); Blakemore v. Pekay, 895 F.Supp.972 (N.D.Ill. 1995); Oglesby v. Rotche, 93cv4183, 1993 WL
                                             460841, 1993 U.S.Dist. LEXIS 15687 (N.D.Ill., Nov. 5, 1993), later opinion, 1994 U.S.Dist. LEXIS
                                             4866, 1994 WL 142867 (N.D.Ill., April 18, 1994); Laws v. Cheslock, 98cv6403, 1999 WL 160236, 1999
                                              U.S.Dist. LEXIS 3416 (N.D.Ill., Mar. 8, 1999); Davis v. Commercial Check Control, Inc., 98cv631, 1999
                                              WL 89556, 1999 U.S. Dist. LEXIS 1682 (N.D.Ill., Feb. 12, 1999); Hoffman v. Partners in Collections,
                                             Inc., 93cv4132, 1993 WL 358158, 1993 U.S.Dist. LEXIS 12702 (N.D.Ill., Sept. 15, 1993); Vaughn v.

                                                                                                  -5-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 58 of 66 PageID #:64




                                             CSC Credit Services, Inc., 93cv4151, 1994 WL 449247, 1994 U.S.Dist. LEXIS 2172 (N.D.Ill., March 1,
                                             1994), adopted, 1995 WL 51402, 1995 U.S.Dist. LEXIS 1358 (N.D.Ill., Feb. 3, 1995); Beaski v. Blatt,
                                             93cv4978, 1994 WL 362185, 1994 U.S.Dist. LEXIS 9383 (N.D.Ill.,July 11, 1994); Taylor v. Fink, 93
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                             C 4941, 1994 WL 669605, 1994 U.S.Dist. LEXIS 16821 (N.D.Ill., Nov. 23, 1994); Gordon v. Fink,
                                             93cv4152, 1995 WL 55242, 1995 U.S.Dist. LEXIS 1509 (N.D.Ill., Feb. 7, 1995); Brufis v. Shaw, 876
                                             F.Supp. 198 (N.D.Ill. 1995).

                                                      13.    Jenkins v. Heint..z.is a leading decision regarding the liability of attorneys under
                                             the Fair Debt Collection Practices Act. Mr. Edelman argued it before the Supreme Court and
                                             Seventh Circuit. Avila v. Rubin and Nielsen v. Dickerson are leading decisions on phony "attorney
                                             letters." Sues v. Med-1 Solutions, LLC is a leading decision on the FDCPA venue requirements.
                                             McMahon v. LVNV Funding, LLC is a leading decision on the collection of time-barred debts.

                                                      14.     Debtors' rights. Important decisions include: Ramirerc v. Palisades Collection
                                             LLC,250 F.R.D. 366 (N.D.Ill. 2008)(class certified), later opinion,07cv3840, 2008 WL 2512679,
                                             2008 U.S. Dist. LEXIS 48722 (N.D.Ill.,June 23, 2008)(summary judgment denied) (Illinois statute
                                             of limitations for credit card debts); Parkis v. Arrow Fin Servs., 07cv410, 2008 WL 94798, 2008 U.S.
                                             Dist. LEXIS 1212 (N.D.Ill. Jan. 8, 2008); Rawson v. Credigy Receivables, Inc., 05cv6032, 2006 WL
                                             418665, 2006 U.S. Dist. LEXIS 6450 (N.D.Ill., Feb. 16, 2006)(same); McMahon v. LVNV Funding,
                                             LLC,744 F.3d 1010(7th Cir. 2014)(collection of time-barred debts without disclosure);Jones v.
                                             Kunin, 99cv818, 2000 WL 34402017, 2000 U.S. Dist. LEXIS 6380 (S.D.M., May 1, 2000)(scope of
                                             Illinois bad check statute);Qualkenbush v. Harris Trust &Sam Bank, 219 F. Supp. 2d 935 (N.D.Ill.
                                             2002)(failure to allow cosigner to take over obligation prior to collection action); Sues v. Med-1
                                             Solutions, LLC,757 F.3d 636 (7th Cir. 2014)(en banc)(venue abuse).

                                                       15.      Telephone Consumer Protection Act. The firm has brought a number of
                                              cases under the Telephone Consumer Protection Act, 47 U.S.C. §227, which prohibits "junk faxes,"
                                              spam text messages, robocalls to cell phones, and regulates telemarketing practices. Important junk
                                              fax and spam text message decisions include: Brill v. Countrywide Home Loans, Inc., 427 F.3d 446 (7th
                                              Cir. 2005); Sadowski v. Medi Online, LLC,07cv2973, 2008 \yr,2224892, 2008 U.S. Dist. LEXIS
                                             41766 (N.D.Ill., May 27, 2008); Benedia v. Super Fair Cellular, Inc., 07cv01390, 2007 WL 2903175,
                                             2007 U.S. Dist. LEXIS 71911 (N.D.Ill., Sept. 26, 2007); Centerline Equip. Coo. v. Banner Pers. Serv.,
                                              545 F. Supp. 2d 768 (N.D.Ill. 2008); ABC Business Forms, Inc. v. Pridamor, Inc., 09cv3222, 2009 WL
                                             4679477, 2009 U.S. Dist. LEXIS 113847 (N.D.Ill. Dec. 1, 2009); Glen Ellyn Pharmary, Inc. A Promius
                                             Pharma, LLC,09cv2116, 2009 WL 2973046, 2009 U.S. Dist. LEXIS 83073 (N.D.Ill. Sept. 11, 2009);
                                              Garrett v. Ragle DentalLaboratory, Inc., 10cv1315, 2010 WL 3034709, 2010 U.S. Dist. LEXIS, 108339
                                             (N.D.Ill., Aug. 3;3010).

                                                      16.      The firm has also brought a number of cases complaining of robocalling and
                                             telemarketing abuse,in violation of the Telephone Consumer Protection Act. Decisions in these
                                             cases include: Soppet v. Enhanced Recovery Co., 679 F.3d 637 (7th Cir. 2012); Balbarin v. North Star Capital
                                             Acquisition, LLC,10cv1846, 2011 WL 211013, 2011 U.S. Dist. LEXIS 686 (N.D.Ill. Jan. 21, 2011),
                                             motion to reconsider denied, 2011 U.S. Dist. LEXIS 58761 (N.D.Ill. 2011); Sojka v. DirectBuy, Inc.,
                                             12cv9809 et al., 2014 WL 1089072, 2014 U.S.Dist. LEXIS 34676 (N.D.Ill., Mar. 18, 2014), later
                                             opinion, 35 F. Supp. 3d 996 (N.D.Ill. 2014). The firm has a leadership role in Portfolio Recovery
                                             Associates, LLC,Telephone Consumer Protection Act Litigation, MDL No. 2295, and Midland
                                             Credit Management,Inc., Telephone Consumer Protection Act Litigation, MDL No. 2286.

                                                     17.    Fair Credit Reporting Act: The firm has filed numerous cases under the Fair
                                             Credit Reporting Act, which include: Henry v. Teletrack, Inc., 11cv4424, 2012 WL 769763, 2012 U.S.
                                             Dist. LEXIS 30495 (N.D.Ill. March 7, 2012).


                                                                                                 -6-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 59 of 66 PageID #:65




                                                     18.     Another line of cases under the Fair Credit Reporting Act which we have brought,
                                             primarily as class actions, alleges that lenders and automotive dealers, among others,improperly
                                             accessed consumers' credit information, without their consent and without having a purpose for
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                             doing so permitted by the FCRA. Cole v. U.S. Capital, Inc., 389 F.3d 719 (7th Cir. 2004); Murray v.
                                             GMAC Mortgage Corp., 434 F.3d 948 (7th Cir. 2006); Perry v. First National Bank,459 F.3d 816 (7th Cir.
                                             2006).

                                                       19.      Class action procedure: Important decisions include McMahon v. LVNV
                                             Funding„ LLC,807 F.3d 872(7th Cir. 2015); Phillips v. Asset Acceptance, LLC,736 F.3d 1076 (7th Cir.
                                             2013); Crawford v. Equifax Payment Services, Inc., 201 F.3d 877 (7th Cir. 2000); Blair v. Equifax Check
                                             Services, Inc., 181 F.3d 832(7th Cir. 1999); Mace v. Van Ru Credit Corp., 109 F.3d 338, 344(7th Cir.
                                              1997); McMahon v. LVNV Funding, LLC,744 F.3d 1010(7th Cir. 2014)(mootness); Ballard RN
                                             Center, Inc. v. Kohll's Pharmag and Homecare, Inc., 2015 IL 118644, 48 N.E.3d 1060 (Ill.Sup.Ct.)
                                             (mootness), and Gordon v. Boden, 224 Ill.App.3d 195, 586 N.E.2d 461 (1st Dist. 1991).

                                                    20.      Landlord-tenant: The firm has brought more than 20 class actions against
                                             landlords to enforce tenants' rights. Claims include failing to pay interest on security deposits or
                                             commingling security deposits. Reported decisions include Wang v. Williams, 343 Ill. App. 3d 495;
                                             797 N.E.2d 179 (5th Dist. 2003); Dickson v. West Koke Mill Viii P'Ship, 329 Ill. App. 3d 341; 769
                                             N.E.2d 971 (4t Dist. 2002); and Onni v. Apartment Inv. &Mgmt. Co., 344 Ill. App. 3d 1099; 801
                                             N.E.2d 586 (2nd Dist. 2003).

                                                      21.      Mortgage charges and servicing practices: The firm has been involved in
                                              dozens of cases, mostly class actions, complaining of illegal charges on mortgages and improper
                                              servicing practices. These include MDL-899,In re Mortgage Escrow Deposit Litigation, and MDL-1604,
                                             In re 0cwen Federal Bank FSB Mortgage ServicingLitigation, as well as the Fairbanks mortgage servicing
                                             litigation. Decisions in the firm's mortgage cases include: Hamm v. Ameriquest Mortg. Co., 506 F.3d
                                              525 (7th Cir. 2007);Johnson v. Thomas, 342 Ill.App.3d 382, 794 N.E.2d 919(1'Dist. 2003); Handy v.
                                             Anchor Mortgage Corp., 464 F.3d 760(7th Cir. 2006); Christakos v. Intercoun0 Title Co., 196 F.R.D. 496
                                             (N.D.Ill. 2000); Flippin v. Aurora Bank, FSB, 12cv1996, 2012 WL 3260449 ,2012 U.S. Dist. LEXIS
                                              111250 (N.D.Ill. Aug. 8,2012); Kesten v. Ocwen Loan Servicing, LLC,11cv6981,2012 WL 426933, 2012
                                              U.S. Dist. LEXIS 16917 (N.D.Ill. Feb. 9, 2012);Johnstone v. Bank ofAmerica, N.A., 173 F.Supp.2d
                                             809 (N.D.Ill. 2001); Leon v. Washington Mut Bank, F.A., 164 F.Supp.2d 1034 (N.D.Ill. 2001);
                                              Williamson v. Advanta Mortg. Corp., 99cv4784, 1999 WL 1144940, 1999 U.S. Dist. LEXIS 16374
                                             (N.D.Ill., Oct. 5, 1999); McDonald v. Washington Mut. Bank, F.A., 99cv6884, 2000 WL 875416, 2000
                                              U.S. Dist. LEXIS 11496 (N.D.Ill.,June 22, 2000); GMAC Mtge. Corp. v. Stapleton, 236 Ill.App.3d 486,
                                             603 N.E.2d 767 (1st Dist. 1992),leave to appeal denied, 248 Ill2d 641,610 N.E.2d 1262 (1993); Leff
                                              v. Olympic Fed. S. &L Ass'n, 86cv3026, 1986 WL 10636 (N.D.Ill. Sept. 19, 1986); Aitken v. Fleet Mtge.
                                              Corp., 90cv3708, 1991 WL 152533, 1991 U.S.Dist. LEXIS 10420 (N.D.Ill. July 30, 1991), later
                                             opinion, 1992 WL 33926, 1992 U.S.Dist. LEXIS 1687 (N.D.Ill., Feb. 12, 1992); Poindexter v. National
                                             Mtge. Corp., 94cv45814, 1995 WL 242287, 1995 U.S.Dist. LEXIS 5396 (N.D.Ill., April 24, 1995);
                                             Sanders v. Lincoln Service Corp., 91cv4542, 1993 WL 1125433, 1993 U.S.Dist. LEXIS 4454 (N.D.Ill.
                                              April 5, 1993); Robinson v. Empire ofAmerica Rea/0 Credit Corp., 90cv5063, 1991 vn,26593, 1991
                                              U.S.Dist. LEXIS 2084 (N.D.Ill., Feb. 20, 1991); In re Mortgage Escrow Deposit Litigation, M.D.L. 899,
                                              1994 WL 496707, 1994 U.S.Dist. LEXIS 12746 (N.D.Ill., Sept. 9, 1994); Greenberg v. Republic Federal
                                             S. &L Ass'n, 94cv3789, 1995 WL 263457, 1995 U.S.Dist. LEXIS 5866 (N.D.Ill., May 1, 1995).

                                                    22.     The recoveries in the escrow overcharge cases alone are over $250 million. Leff
                                             was the seminal case on mortgage escrow overcharges.

                                                     23.     The escrow litigation had a substantial effect on industry practices, resulting in
                                             limitations on the amounts which mortgage companies held in escrow.

                                                                                                -7-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 60 of 66 PageID #:66




                                                      24.      Bankruptcy: The firm brought a number of cases complaining that money was
                                             being systematically collected on discharged debts, in some cases through the use of invalid
                                             reaffirmation agreements,including the national class actions against Sears and General Electric.
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                             Conley v. Sears, Roebuck, 1:97cv11149 (D.Mass); Fisher v. Lechmere Inc., 1:97cv3065 (N.D.Ill.). These
                                             cases were settled and resulted in recovery by nationwide classes. Cathleen Combs successfully
                                             argued the first Court of Appeals case to hold that a bankruptcy debtor induced to pay a discharged
                                             debt by means of an invalid reaffirmation agreement may sue to recover the payment. Bessette v. Avco
                                             Financial Services, 230 F.3d 439 (1st Cir. 2000).

                                                      25.    Automobile sales and financing practices: The firm has brought many
                                              cases challenging practices relating to automobile sales and financing,including:

                                                            a.       Hidden finance charges resulting from pass-on of discounts on auto
                                              purchases. Walker v. Wallace Auto Sales, Inc., 155 F.3d 927 (7th Cir. 1998).

                                                               b.      Misrepresentation of amounts disbursed for extended warranties. Taylor
                                             v. Quality Hyundai, Inc., 150 F.3d 689 (7th Cir. 1998); Grimaldi v. Webb, 282 Ill.App.3d 174, 668
                                             N.E.2d 39 (1st Dist. 1996),leave to appeal denied, 169 Ill.2d 566 (1996); Rawson v. Currie Motors
                                             Lincoln Mercury, Inc., 94cv2177, 1995 \XTL 22716, 1995 U.S.Dist. LEXIS 451 (N.D.Ill.,Jan. 13, 1995);
                                             Cirone-Shadow v. Union Nissan, Inc., 955 F.Supp. 938 (N.D.Ill. 1997)(same); Chandler v. SouthwestJeep-
                                             Eagle, Inc., 162 F.R.D. 302 (N.D.Ill. 1995); Shields v. Lefta, Inc., 888 F. Supp. 891 (N.D.Ill. 1995).

                                                           c.      Spot delivery. Janikowski v. Lynch Ford, Inc., 98cv8111, 1999 WL
                                             608714, 1999 U.S. Dist. LEXIS 12258 (N.D.Ill., Aug. 5, 1999); Diafz v. Westgate Lincoln Mercury, Inc.,
                                             93cv5428, 1994 U.S.Dist. LEXIS 16300 (N.D.Ill. Nov. 14, 1994); Grimaldi v. Webb, 282 Ill.App.3d
                                             174, 668 N.E.2d 39 (1st Dist. 1996), leave to appeal denied, 169 Ill.2d 566 (1996).

                                                                d.     Force placed insurance. Bermude!tv. First ofAmerica Bank Champion,
                                             NA.,860 F.Supp. 580 (N.D.Ill. 1994); Travis v. Boulevard Bank, 93cv6847, 1994 U.S.Dist. LEXIS
                                             14615 (N.D.Ill., Oct. 13, 1994), modified, 880 F.Supp. 1226 (N.D.Ill. 1995); Moore v. Fideli0 Financial
                                             Services, Inc., 884 F. Supp. 288 (N.D.Ill. 1995).
                                                                e.     Improper obligation of cosigners. Lee v. Nationwide Cassell, 174
                                             Ill.2d 540, 675 N.E.2d 599 (1996); Taylor v. Trans Acceptance Corp., 267 Ill.App.3d 562, 641 N.E.2d
                                             907 (1st Dist. 1994),leave to appeal denied, 159 Ill.2d 581,647 N.E.2d 1017 (1995); Qualkenbush v.
                                             Harris Trust &Say. Bank, 219 F. Supp. 2d 935 (N.D.Ill. 2002).

                                                            f.      Evasion of FTC holder rule. Brown v. LaSalle Northwest Nat'l Bank, 148
                                             F.R.D. 584 (N.D.Ill. 1993), later opinion, 820 F.Supp. 1078 (N.D.Ill. 1993), later opinion, 92cv8392,
                                             1993 U.S.Dist. LEXIS 11419 (N.D.Ill., Aug. 13, 1993).

                                                     26.     These cases also had a substantial effect on industry practices. The warranty
                                             cases, such as Grimaldi, Gibson, Slawson, Cirone-Shadow, Chandler, and Shields, resulted in the Federal
                                             Reserve Board's revision of applicable disclosure requirements, so as to prevent car dealers from
                                             representing that the charge for an extended warranty was being disbursed to a third party when that
                                             was not in fact the case.

                                                      27.     Predatory lending practices: The firm has brought numerous cases challenging
                                              predatory mortgage and "payday" lending practices, both as individual and class actions. Jackson v.
                                             Payday FinancialLLC,764 F.3d 765 (7th Cir. 2014), cert. denied, 135 S.Ct. 1894 (2015); Livingston v. Fast
                                              Cash USA,Inc., 753 N.E.2d 572 (Ind. Sup. Ct. 2001); Williams v. Chartwell Fin. Servs., 204 F.3d 748
                                             (7th Cir. 2000); Hamm v. Ameriquest Mortg. Co., 506 F.3d 525 (7th Cir. 2007); Handy v. Anchor Mortg.
                                              Corp., 464 F.3d 760(7th Cir. 2006); Laseter v. Climateguard Design 6.Installation LLC,931 F.Supp.2d

                                                                                                -8-
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 61 of 66 PageID #:67




                                              862 (N.D.Ill. 2013); Hubbard v. Ameriquest Mortg. Co., 624 F.Supp.2d 913 (N.D.Ill. 2008); Martinez v.
                                             Freedom Mortg. Team, Inc., 527 F. Supp. 2d 827 (N.D.Ill. 2007); Pena v. Freedom Mortg. Team, Inc.,
                                             07cv552, 2007 WL 3223394, 2007 U.S. Dist. LEXIS 79817 (N.D.Ill., October 24, 2007); Miranda v.
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                              Universal Fin. Group, Inc., 459 F. Supp. 2d 760 (N.D.Ill. 2006); Parker v. 1-800 Bar None, a Financial
                                              Corp., Inc., 01cv4488, 2002 WL 215530 (N.D.Ill., Feb. 12, 2002); Gilkey v. Central Clearing Co., 202
                                              F.R.D. 515 (E.D.Mich. 2001); Van Jackson v. Check N Go ofIllinois, Inc., 193 F.R.D. 544 (N.D.Ill.
                                              2000), later opinion, 114 F. Supp. 2d 731 (N.D.Ill. 2000),later opinion, 123 F. Supp. 2d 1079
                                             (N.D.Ill. 2000),later opinion, 123 F. Supp. 2d 1085 (N.D.Ill. 2000); Henry v. Cash Today, Inc.,
                                              199 F.R.D. 566 (S.D.Tex. 2000); Donnelly v. Illini Cash Advance, Inc., 00cv94, 2000 WL 1161076, 2000
                                              U.S. Dist. LEXIS 11906 (N.D.Ill., Aug. 14, 2000);Jones v. Kunin, 99cv818, 2000 WL 34402017, 2000
                                              U.S. Dist. LEXIS 6380 (S.D.M., May 1, 2000); Davis v. Cashfor Payday, 193 F.R.D. 518 (N.D.Ill.
                                              2000); Reese v. Hammer Fin. Corp., 99cv716, 1999 U.S. Dist. LEXIS 18812, 1999 WL 1101677
                                             (N.D.Ill., Nov. 29, 1999); Pinkett v. Moolah Loan Co., 99cv2700, 1999 WL 1080596, 1999 U.S. Dist.
                                              LEXIS 17276 (N.D.Ill., Nov. 1, 1999); Gutierre:z v. Devon Fin. Servs., 99cv 2647, 1999 U.S. Dist.
                                              LEXIS 18696 (N.D.Ill., Oct. 6, 1999); Vance v. National Benefit Ass'n, 99cv2627, 1999 WL 731764,
                                              1999 U.S. Dist. LEXIS 13846 (N.D.Ill., Aug. 26, 1999).

                                                    28.     Other consumer credit issues: The firm has also brought a number of other
                                             Truth in Lending and consumer credit cases, mostly as class actions, involving such issues as:

                                                             a.      Phony nonfiling insurance. Edwards v. Your Credit Inc., 148 F.3d 427
                                             (5th Cir. 1998);Adams v. Plaza Finance Co., 168 F.3d 932 (7th Cir. 1999);Johnson v. Aronson Furniture
                                              Co., 96cv117, 1997 U.S. Dist. LEXIS 3979 (N.D.Ill., March 31, 1997), later opinion, 1993 WL
                                             641342 (N.D.Ill., Sept. 11, 1998).

                                                                b.     The McCarran Ferguson Act exemption. Autry v. Northwest Premium •
                                             Services, Inc., 144 F.3d 1037 (7th Cir. 1998).

                                                             c.     Loan flipping. Emery v. American General, 71 F.3d 1343 (7th Cir. 1995).
                                             Emery limited the pernicious practice of"loan flipping," in which consumers are solicited for new
                                             loans and are then refinanced, with "short" credits for unearned finance charges and insurance
                                             premiums being given through use of the "Rule of 78s."

                                                               d.     Home improvement financing practices. Fidelity Financial Services, Inc.
                                              v. Hicks, 214 Ill.App.3d 398, 574 N.E.2d 15 (1st Dist. 1991),leave to appeal denied, 141 Ill.2d 539,
                                              580 N.E.2d 112; Heastie v. Community Bank ofGreater Peoria, 690 F.Supp. 716 (N.D.Ill. 1989), later
                                              opinion, 125 F.R.D. 669 (N.D.Ill. 1990), later opinions, 727 F.Supp. 1133 (N.D.Ill. 1990), and 727
                                              F.Supp. 1140 (N.D.Ill. 1990).

                                                             e.      Insurance packing. Elliott v. 111 Corp., 764 F.Supp. 102 (N.D.Ill. 1990),
                                             later opinion, 150 B.R. 36 (N.D.Ill. 1992).

                                                       29.       Automobile leases: The firm has brought a number of a cases alleging illegal
                                              charges and improper disclosures on automobile leases, mainly as class actions. Decisions in these
                                              cases include Lundquist v. Secutiry Pacific Automotive Financial Services Corp., 993 F.2d 11 (2d Cir. 1993);
                                             Kerlfziora v. Citicorp Nat'l Services, Inc., 780 F.Supp. 516 (N.D.Ill. 1991), later opinion, 844 F.Supp. 1289
                                             (N.D.Ill. 1994), later opinion, 883 F.Supp. 1144 (N.D.Ill. 1995), later opinion, 91cv3428, 1995
                                              U.S.Dist. LEXIS 12137 (N.D.Ill., Aug. 18, 1995), later opinion, 1995 U.S.Dist. LEXIS 14054
                                             (N.D.Ill., Sept. 25, 1995);Johnson v. Steven Sims Subaru and Subaru Leasing, 92cv6355, 1993 WL 761231,
                                              1993 U.S.Dist. LEXIS 8078 (N.D.Ill.,June 9, 1993), and 1993 WL 13074115, 1993 U.S.Dist. LEXIS
                                              11694 (N.D.Ill., August 20, 1993); McCarthy v. PNC Credit Corp., 2:91CV00854(PCD), 1992


                                                                                                 -9-
                                                  Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 62 of 66 PageID #:68




                                                U.S.Dist. LEXIS 21719 (D.Conn., May 27, 1992); Highsmith v. Chrysler Credit Corp., 18 F.3d 434(7th
                                                Cir. 1994); Simon v. World Omni Leasing Inc., 146 F.R.D. 197 (S.D.Ala. 1992).
FILED DATE: 7/20/2021 10:20 AM , 2021CH03530




                                                      30.     Lundquist and Highsmith are leading cases; both held that commonly-used lease
                                               forms violated the Consumer Leasing Act. As a result of the Lundquist case, the Federal Reserve
                                               Board completely revamped the disclosure requirements applicable to auto leases, resulting in vastly
                                               improved disclosures to consumers.

                                                        31.    Insurance litigation: Often securing recovery for a class requires enforcement of
                                               the rights under the defendant's insurance policy. The firm has extensive experience with such
                                               litigation. Reported decisions in such cases include: Record-A-Hit, Inc. v. Nat'l Fire Ins. Co., 377 M.
                                               App. 3d 642; 880 N.E.2d 205 (1" Dist. 2007); Pietras v. Sentry Ins. Co., 06cv3576, 2007 \XTL 715759,
                                               2007 U.S. Dist. LEXIS 16015 (N.D.Ill., March 6, 2007),later opinion, 513 F. Supp. 2d 983 (N.D.Ill.
                                               2007); Auto-Owners Ins. Co. v. Websolv Computing, Inc., 06cv2092, 2007 WL 2608559, 2007 U.S. Dist.
                                               LEXIS 65339 (N.D.Ill., Aug. 31, 2007); National Fire Ins. Co. v. Tri-State Hose &Fitting, Inc.,
                                               06cv5256, 2007 U.S. Dist. LEXIS 45685 (N.D.Ill.,June 21, 2007); Nautilus Ins. Co. v. Eag Drop Off,
                                               LLC,06cv4286, 2007 U.S. Dist. LEXIS 42380 (N.D.Ill.,June 4, 2007).

                                                        32.     Some of the other reported decisions in our cases include: Elder v. Coronet Ins.
                                                Co., 201 Ill.App.3d 733, 558 N.E.2d 1312 (1st Dist. 1990); Smith v. Kgcorp Mtge., Inc., 151 B.R. 870
                                               (N.D.Ill. 1992); Gordon v. Boden, 224 Ill.App.3d 195, 586 N.E.2d 461 (1st Dist. 1991),leave to appeal
                                                denied, 144 Ill.2d 633, 591 N.E.2d 21, cert. denied, U.S.(1992);Armstrong v. Edelson, 718 F.Supp.
                                                1372 (N.D.Ill. 1989); Newman v. 1st 1440 Investment, Inc., 89cv6708, 1993 U.S.Dist. LEXIS 354
                                               (N.D.Ill. Jan. 15, 1993); Mountain States Tel. & Tel. Co., v. District Court, 778 P.2d 667 (Colo. 1989);
                                               Harman v. Lyphomed, Inc., 122 F.R.D. 522 (N.D.Ill. 1988); Haslam v. Lefta, Inc., 93cv4311, 1994 WL
                                                117463, 1994 U.S.Dist. LEXIS 3623 (N.D.Ill., March 25, 1994); Source One Mortgage Services Corp. v.
                                               Jones, 88cv8441, 1994 WL 13664, 1994 U.S.Dist. LEXIS 333 (N.D.Ill.,Jan. 13, 1994); Wilson v. Harris
                                                N.A.,06cv5840, 2007 WL 2608521, 2007 U.S. Dist. LEXIS 65345 (N.D.Ill. Sept. 4, 2007). Wendo v.
                                               Landers, 755 F.Supp.2d 972 (N.D.Ill. 2010);QuickClick Loans LLC v. Russell, 407 Ill.App.3d 46; 943
                                                N.E.2d 166 (1st Dist. 2011),pet. denied, 949 N.E.2d 1103 (2011) and Adkins v. Nestle Purina Petcare Co.,
                                               973 F.5upp.2d 905 (N.D.Ill. 2013).

                                                        33.    Gordon v. Boden is the first decision approving "fluid recovery" in an Illinois
                                               class action. Elder v. Coronet Insurance held that an insurance company's reliance on lie detectors to
                                               process claims was an unfair and deceptive trade practice.

                                                       Executed at Chicago, Illinois.


                                                                                               Is! DanielA. Edelman
                                                                                               Daniel A. Edelman

                                               EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
                                               20 S. Clark Street, Suite 1500
                                                Chicago, Illinois 60603
                                               (312) 739-4200
                                               (312) 419-0379(FAX)




                                                                                                 -10-
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 63 of 66 PageID #:69

                                                                                                                                      FILED
                                                                                                                                   7/20/2021 10:20 AM
                                             Atty. No. 41106                                                                       IRIS Y. MARTINEZ
                                                           IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS                            CIRCUIT CLERK
                                                                                                                                   COOK COUNTY, IL
                                                              COUNTY DEPARTMENT,CHANCERY DIVISION
FILED DATE: 7/20/2021 10:20 AM 2021CH03530




                                                                                                                                   2021CH03530

                                             LAUREN BIANCHI,                                                                       14104513
                                             on behalf of Plaintiff and a class,

                                                                     Plaintiff,                    Case No. 2021 CH 03530

                                                     VS.


                                             RADIUS GLOBAL SOLUTIONS LLC,


                                                                                   NOTICE OF FILING

                                             TO:     Radius Global Solutions, LLC
                                                     c/o CT Corporation System,
                                                     208 S. LaSalle St., Ste. 814
                                                     Chicago, IL 60604

                                                    PLEASE TAKE NOTICE,that on July 20, 2021, I cause to be filed with the Clerk of the Circuit
                                             Court of Cook County, Illinois, Chancery Division, the following document: PLAINTIFF'S MOTION
                                             FOR CLASS CERTIFICATION, a copy of which is attached hereto and hereby served upon you.

                                                                                           Respectfully submitted,

                                                                                            sj DanielA. Edelman
                                                                                           Daniel A. Edelman
                                              Daniel A. Edelman(ARDC 0712094)
                                              Dulijaza (Julie) Clark(ARDC 6273353)
                                              Samuel Park(ARDC 6333176)
                                              EDELMAN,COMBS,LATTURNER & GOODWIN,LLC
                                              20 South Clark Street, Suite 1500
                                              Chicago, IL 60603-1824
                                             (312) 739-4200
                                             (312) 419-0379(FAX)
                                             Email address for service: courtecl4edcombs.com
                                              Atty. No. 41106
                                                Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 64 of 66 PageID #:70




                                                                               CERTIFICATE OF SERVICE
FILED DATE: 7/20/2021 10:20-AV .2021CH03530




                                                      I,Daniel A. Edelman, certify that on Tuesday,July 20, 2021, or as soon as feasible thereafter,
                                              I had a copy of this document placed for service with the complaint.


                                                                                                    /s/Daniel A. Edelman
                                                                                                    Daniel A. Edelman
                                               Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 65 of 66 PageID #:71


                                                                                                       FILED
                                                                                                       7/20/2021 10:47 AM
                                             Atty. No.41106                                            IRIS Y. MARTINEZ
                                                          IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS CIRCUIT CLERK
                                                                                                       COOK COUNTY, IL
                                                             COUNTY DEPARTMENT,CHANCERY DIVISION
FILED DATE: 7/20/2021 10:47 AM 2021CH03530




                                                                                                       2021CH03530

                                             LAUREN BIANCHI,                                                                 14105495
                                             on behalf of Plaintiff and a class,

                                                                     Plaintiff,            2021 CH 03530

                                                     VS.


                                             RADIUS GLOBAL SOLUTIONS LLC,


                                                                                   NOTICE OF MOTION
'




                                             TO:     Radius Global Solutions, LLC
                                                     c/o CT Corporation System,
                                                     208 S. LaSalle St., Ste. 814
                                                     Chicago, IL 60604


                                                     PLEASE TAKE NOTICE that on August 30, 2021, at 10:00am, we will present via email
                                             to the presiding Judge in Room 2302 of the Richard J. Daley Center, 5.0W. Washington Street,
                                             Chicago, Illinois 60602: PLAINTIFF'S MOTION FOR CLASS CERTIFICATION, a copy of
                                             which is attached hereto and hereby served upon you.

                                                                                        Respectfully submitted,

                                                                                        Is! DanielA. Edelman
                                                                                        Daniel A. Edelman

                                             Daniel A. Edelman(ARDC 0712094)
                                             Dulijaza (Julie) Clark(ARDC 6273353)
                                              Samuel Park(ARDC 6333176)
                                             EDELMA.N,COMBS,LATTURNER & GOODWIN,LLC
                                             20 South Clark Street, Suite 1500
                                              Chicago, IL 60603-1824
                                             (312) 739-4200
                                             (312) 419-0379(FAX)
                                             Email address for service: courtecl@edcombs.com
                                              Atty. No. 41106
        Case: 1:21-cv-04446 Document #: 2-1 Filed: 08/20/21 Page 66 of 66 PageID #:72




                                       CERTIFICATE OF SERVICE

cv)
              I,Daniel A. Edelman, certify that on Tuesday,July 20, 2021:or as soon as feasible thereafter,
      I had a copy of this document placed for service with the complaint.
0
;
;

"                                                           Ls/Daniel A. Edelman
12
                                                            Daniel A. Edelman

c71
0
CV

cJ
r--
iii
-
I
0.
0
_J
LL
